


Exhibit 10.1

 

CH2M HILL RETIREMENT AND

TAX-DEFERRED SAVINGS PLAN

 

(As Amended and Restated Effective June 1, 2000)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1. Name, Effective Date, Purpose and Construction

1-1

 

 

1.1 Plan Name

1-1

1.2 Effective Date

1-1

1.3 Purpose and History

1-1

1.4 Construction

1-2

1.5 Employment Relationship Not Affected

1-2

1.6 Terminated Participants Not Affected

1-2

 

 

Article 2. Definitions

2-1

 

 

2.1 Account

2-1

2.2 Adjustment Factor

2-1

2.3 Affiliated Employer

2-1

2.4 Allowable Compensation

2-1

2.5 Alternate Payee

2-2

2.6 Beneficiary

2-2

2.7 Board

2-2

2.8 Break in Service

2-2

2.9 Code

2-2

2.10 Company

2-2

2.11 Date of Hire

2-2

2.12 Deferred Retirement Date

2-2

2.13 Determination Date

2-2

2.14 Disability

2-2

2.15 Eligible Employee

2-3

2.16 Eligible Participant

2-3

2.17 Employee

2-3

2.18 Employee Account

2-3

2.19 Employer

2-4

2.20 Employer Account

2-4

2.21 Employer Stock

2-4

2.22 Employer Stock Fund

2-4

2.23 Entry Date

2-4

2.24 ERISA

2-4

2.25 Fiscal Year

2-4

2.26 Forfeiture

2-4

2.27 GATT

2-4

2.28 General Trust Fund

2-4

2.29 Hour of Service

2-4

2.30 Inactive Participant

2-4

2.31 Key Employee

2-4

2.32 Leased Employee

2-5

 

i

--------------------------------------------------------------------------------


 

2.33 Matching Account

2-6

2.34 Member Employer

2-6

2.35 Non-Elective Account

2-6

2.36 Non-Key Employee

2-6

2.37 Normal Retirement Date

2-6

2.38 OBRA ‘93

2-6

2.39 Owner

2-6

2.40 Participant

2-6

2.41 Plan

2-6

2.42 Plan Administrator

2-6

2.43 Plan Compensation

2-6

2.44 Profit Sharing Account

2-7

2.45 Qualified Domestic Relations Order

2-7

2.46 Quarter

2-7

2.47 REA

2-7

2.48 Rollover Account

2-8

2.49 Salary Deferral Account

2-8

2.50 SBJPA

2-8

2.51 Service

2-8

2.52 Spousal Consent

2-8

2.53 Stock Plan

2-8

2.54 Suspended Participant

2-8

2.55 TEFRA

2-8

2.56 Testing Compensation

2-8

2.57 Top-Heavy Plan

2-9

2.58 Trust

2-10

2.59 Trust Agreement

2-10

2.60 Trust Fund

2-10

2.61 Trustees

2-10

2.62 USERRA

2-10

2.63 Valuation Date

2-10

2.64 List of Terms Defined Elsewhere

2-10

 

 

Article 3. Eligibility, Participation and Beneficiary Designation

3-1

 

 

3.1 Definitions

3-1

3.2 Participation

3-1

3.3 Beneficiary Designation

3-2

3.4 Change from Ineligible to Eligible Employee

3-2

3.5 Former Employee Rehired

3-2

3.6 Trustees Determine Eligibility

3-2

 

 

Article 4. Contributions

4-1

 

 

4.1 Definitions

4-1

4.2 Employer Contributions

4-4

 

ii

--------------------------------------------------------------------------------


 

4.3 Timing of, Limitations on, and Return of Employer Contributions

4-6

4.4 Salary Deferral Contributions

4-6

4.5 Non-Discrimination Tests for Elective Deferrals

4-7

4.6 Non-Discrimination Tests for Employer Matching Contributions

4-10

4.7 Adjustment to Corrective Payments

4-14

4.8 Overriding Limitations

4-14

4.9 Record Requirements

4-15

4.10 Rollover Contributions

4-15

4.11 Transferred Employer Stock

4-16

 

 

Article 5. Allocation of Contributions and Forfeitures

5-1

 

 

5.1 Definitions

5-1

5.2 Allocation Methods

5-3

5.3 Limitations on Annual Allocations

5-4

5.4 Overall Limitation for Different Types of Plans

5-5

5.5 Restoration Procedures

5-5

 

 

Article 6. Vesting of Accounts

6-1

 

 

6.1 Automatic Vesting

6-1

6.2 Vesting Based on Service

6-1

6.3 Years of Service for Vesting

6-2

6.4 Forfeitures and Restorations

6-2

6.5 No Divestment

6-3

6.6 Amendment to Vesting

6-3

6.7 Lost Participants

6-3

 

 

Article 7. Participants’ Accounts

7-1

 

 

7.1 Separate Accounts

7-1

7.2 Determination of Value of Participant Accounts

7-1

7.3 Valuation Dates

7-1

7.4 Special Valuation Dates

7-1

7.5 Accounts to be Valued

7-1

7.6 Statement of Accounts

7-1

7.7 Valuation of Account When Payment Due

7-2

 

 

Article 8. Distributions and Withdrawals

8-1

 

 

8.1 General

8-1

8.2 Administrative Rules

8-1

8.3 Timing of Distributions

8-1

8.4 Treatment of Deferred Amounts

8-3

8.5 Methods of Distribution

8-3

8.6 Distribution Upon Death of Participant

8-4

 

iii

--------------------------------------------------------------------------------


 

8.7 Distributions to Minors or Legally Incompetents

8-4

8.8 Tax Information To Be Provided

8-4

8.9 In-Service Withdrawals

8-4

8.10 Limitations on Distributions Upon Plan Termination

8-6

8.11 Direct Rollovers

8-7

 

 

Article 9. Service

9-1

 

 

9.1 General Definitions

9-1

9.2 Crediting of Hours Subject to DOL Regulation

9-2

9.3 Elapsed Time Service Definitions

9-2

 

 

Article 10. Fiduciary Responsibility

10-1

 

 

10.1 Named Fiduciaries

10-1

10.2 Fiduciary Standards

10-1

10.3 Fiduciaries Liable for Breach of Duty

10-1

10.4 Fiduciary May Employ Agents

10-1

10.5 Authority Outlined

10-1

10.6 Fiduciaries Not to Engage in Prohibited Transactions

10-2

10.7 Duties of Plan Administrator

10-3

 

 

Article 11. Administration of the Plan

11-1

 

 

11.1 Selection of Trustees

11-1

11.2 Trustees’ Operating Rules

11-1

11.3 Trustees’ Administrative Authority

11-1

11.4 Trustees May Retain Advisors

11-1

11.5 Claims Procedure

11-4

 

 

Article 12. Investments

12-1

 

 

12.1 Investment Authority

12-1

12.2 Use of Mutual or Commingled Funds Permitted

12-1

12.3 Trustees May Hold Necessary Cash

12-1

12.4 Appointment of Investment Manager

12-1

12.5 Loans to Participants or Beneficiaries

12-2

12.6 Separate Investment Funds

12-4

 

 

Article 13. Trustee

13-1

 

 

13.1 Trustees’ Duties With Respect to Trust Assets

13-1

13.2 Indicia of Ownership Must Be in the United States

13-1

13.3 Permissible Trustees’ Actions

13-1

13.4 Voting of Employer Stock

13-1

13.5 Trustees’ Fees for Services and Advisors Retained

13-2

13.6 Annual Accounting and Asset Valuation

13-2

 

iv

--------------------------------------------------------------------------------


 

13.7 Trustee Removal or Resignation

13-2

13.8 Approval of Trustees’ Accounting

13-2

13.9 Trust Not Terminated Upon Trustees’ Removal or Resignation

13-2

13.10 Trustees May Consult With Legal Counsel

13-3

13.11 Trustees Not Required to Verify Identification or Addresses

13-3

13.12 Individual Trustee Rules

13-3

13.13 Indemnification of Trustees and Insurance

13-3

13.14 Income Tax Withholding

13-4

 

 

Article 14. Amendment, Termination and Merger

14-1

 

 

14.1 Trust Is Irrevocable

14-1

14.2 Employer May Amend Trust Agreement

14-1

14.3 Employer May Terminate Plan or Discontinue Matching, Profit Sharing
Contributions

14-1

14.4 Timing of Plan Termination

14-1

14.5 Action Required Upon Plan Termination

14-2

14.6 Non-Reversion of Assets

14-2

14.7 Merger or Consolidation Cannot Reduce Benefits

14-2

14.8 Employer Contributions Conditioned Upon Initial Plan Approval

14-2

 

 

Article 15. Assignments

15-1

 

 

15.1 No Assignment

15-1

15.2 Qualified Domestic Relations Order Permitted

15-1

 

 

Article 16. Adoption of the Plan by Affiliated Employers

16-1

 

 

16.1 Purpose

16-1

16.2 Conditions of Subscription Agreement

16-1

16.3 Participation of Affiliated Employers

16-1

16.4 Termination of Member Employer’s Participation

16-3

 

 

Article 17. Miscellaneous

17-1

 

 

17.1 Special Rule Relating to Veterans Reemployment Rights Under USERRA

17-1

 

v

--------------------------------------------------------------------------------


 

CH2M HILL RETIREMENT AND

TAX-DEFERRED SAVINGS PLAN

 

(As Amended and Restated Effective June 1, 2000)

 

THIS PLAN AND TRUST AGREEMENT is made and entered into by and between CH2M Hill
Companies, Ltd. (“Employer”) and Fred K. Berry, Samuel H. Iapalucci, Sharon
Schlechter, Cliff Thompson, and Stan Vinson (“Trustees”).

 

ARTICLE 1.
NAME, EFFECTIVE DATE, PURPOSE AND CONSTRUCTION

 

1.1           Plan Name.  The Plan set forth in this Agreement shall be
designated as the CH2M HILL RETIREMENT AND TAX-DEFERRED SAVINGS PLAN.

 

1.2           Effective Date.  The Effective Date of this amended and restated
Plan and Trust Agreement shall be June 1, 2000.  Notwithstanding the above,
certain Articles within this Plan and Trust are effective as of the dates
specified within those Articles.  The Articles providing for Employer Matching
and Profit Sharing Contributions are effective January 1, 1994, but only with
respect to Member Employers who have specifically adopted them.  The Effective
Date of the Plan with respect to any Member Employers shall be set forth in the
applicable subscription agreement.

 

1.3           Purpose and History.

 

(a)           Purpose.  The Plan and Trust are intended to qualify as a Profit
Sharing 401(k) Plan under Code Sections 401(a) and 501(a) and are created and
maintained for the exclusive benefit of Eligible Employees of the Employer and
their Beneficiaries to enable them to share in Employer profits, to provide
Eligible Employees with a means to accumulate retirement savings, to provide
retirement funds, and to provide benefits in the event of the death or
Disability of the Employee.

 

(b)           History.  The original Plan and Trust Agreement was established
effective July 1, 1985, and was originally designated as the “CH2M Hill
Tax-Deferred Savings Plan.”  The Stock Plan was adopted as an Employee Stock
Ownership Plan effective January 1, 1977, and was subsequently amended and
restated to convert it to a profit sharing plan authorized to invest entirely in
Employer Stock.  This Plan and Trust Agreement is an amendment and restatement
of the Plan to comply with changes in the law and is also a merger of the Stock
Plan into the CH2M Hill Retirement and Tax-Deferred Savings Plan, effective
June 1, 2000.

 

(c)           Purposes of Restatement. The principal purposes of this amendment
and restatement are to recognize the limited trading market for Employer Stock,

 

1-1

--------------------------------------------------------------------------------


 

to amend the Plan and Trust Agreement to comply with SBJPA, GATT and USERRA and
to merge the Stock Plan into the Plan.

 

1.4           Construction.  The following miscellaneous provisions shall apply
in the construction of this Trust Agreement:

 

(a)           State Jurisdiction.  All matters respecting the validity, effect,
interpretation and administration of this Plan shall be determined in accordance
with the laws of the State of Colorado except where preempted by ERISA or other
federal statutes.

 

(b)           Gender.  Wherever appropriate, words used in the singular may
include the plural or the plural may be read as the singular, the masculine may
include the feminine, and the neuter may include both the masculine and the
feminine.

 

(c)           Application of ERISA and Code References.  All references to
sections of ERISA or the Code, or any regulations or rulings thereunder, shall
be deemed to refer to such sections as they may subsequently be modified,
amended, replaced or amplified by any federal statutes, regulations or rulings
of similar application and import enacted by the Government of the United States
or any duly authorized agency of the Government.

 

(d)           Enforceable Provisions Remain Effective.  If any provision of this
Plan and Trust shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions of the Plan shall continue to be
fully effective.

 

(e)           Headings.  Headings are inserted for reference only and constitute
no part of the construction of this Agreement.

 

1.5           Employment Relationship Not Affected.  Nothing in the Plan or
Trust shall be deemed a contract between the Employer and any Employee, nor
shall the rights or obligations of the Employer or any Employee to continue or
terminate employment at any time be affected hereby.

 

1.6           Terminated Participants Not Affected.  Notwithstanding anything to
the contrary herein, the rights and remedies, if any, of any person hereunder
shall be determined as of the date his participation ceased or the date he
ceased to be an Eligible Employee, whichever occurs first, and shall be based on
the terms and conditions of the Plan in effect on such date, without regard to
any changes made by Articles which have specific effective dates subsequent to
such date.

 

*  *  *  *  End of Article 1  *  *  *  *

 

1-2

--------------------------------------------------------------------------------

 

ARTICLE 2.
DEFINITIONS

 

Definitions.  Terms which are used only in a single Article (beginning with
Article 3) are generally defined at the beginning of that Article.  Article 2.64
lists the terms so defined.  The following words and phrases are used throughout
this Trust Agreement and are defined below:

 

2.1           “Account” means the aggregate of all records maintained by the
Trustees for purposes of determining a Participant’s or Beneficiary’s interest
in the Trust Fund and shall include the Employer Account and Employee Account,
as adjusted by such other amounts properly credited or debited to such Account. 
Each subaccount is defined alphabetically in Article 2.

 

2.2           “Adjustment Factor” means the cost of living factor prescribed by
the Secretary of the Treasury under Code Section 415(d), as applied to such
items and in such manner as the Secretary shall provide.  For purposes of the
OBRA ‘93 annual compensation limit under Code Section 401(a)(17), the Adjustment
Factor shall be applied as provided in Code Section 401(a)(17)(B) for calendar
years after 1994.

 

2.3           “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer, any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer,
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer, and any other entity required to be aggregated with the Employer
pursuant to regulations under Code Section 414(o).

 

2.4           “Allowable Compensation” for purposes of determining the Top-Heavy
minimum contributions, and for purposes of determining the limitations on
allocations pursuant to Article 5.3, means the total of all wages, salaries,
fees for professional services and other amounts paid by the Employer or an
Affiliated Employer during a Limitation Year to a Participant for services
actually rendered in the course of employment including (but not limited to)
bonuses, overtime, commissions and incentive compensation, but excluding
severance pay, amounts which are contributed to a nonqualified deferred
compensation plan or other similar nonqualified plan and which are not included
as taxable income for such year, or amounts which are not deemed to be income
for current services rendered such as amounts realized from the sale, exercise
or exchange of Employer Stock or stock options.  Effective January 1, 1998,
Allowable Compensation shall include any elective deferral (as defined in Code
Section 402(g)(3)) and any amount which is contributed or deferred by the
Employer at the election of the Employee which is not includible in the gross
income of the Employee by reason of Code Section 125 or 457.

 

2-1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, amounts earned in the Limitation Year but paid
during the first few weeks of the next year because of the timing of pay periods
and pay days may be included on a uniform and consistent basis in the Allowable
Compensation of all similarly situated Participants for the Limitation Year.  In
addition, for Limitation Years beginning before December 31, 1991, the
requirement that the amounts earned in a Limitation Year be paid in the first
few weeks of the next year shall not apply.

 

Notwithstanding the foregoing, the amount determined above shall be reduced by
any amounts paid or reimbursed by the Employer and/or Affiliated Employer for
moving expenses incurred by the Participant, but only to the extent that it is
reasonable to believe that such expenses are deductible by the Participant under
Code Section 217.

 

2.5           “Alternate Payee” means any spouse, former spouse, child or other
dependent of a Participant recognized by a Qualified Domestic Relations Order as
having a right to receive all, or a portion of, a Participant’s benefits under
the Plan.

 

2.6           “Beneficiary” means any person designated by a Participant to
receive benefits upon the death of such Participant, subject to the provisions
of Article 3.3.

 

2.7           “Board” means the Board of Directors of the Company.

 

2.8           “Break in Service” means for purposes of Article 6, a Fiscal Year
in which an Employee of the Employer and an Affiliated Employer is credited with
500 or fewer Hours of Service.

 

2.9           “Code” means the Internal Revenue Code of 1986, as amended (and
regulations issued thereunder).

 

2.10         “Company” means CH2M HILL COMPANIES, LTD.

 

2.11         “Date of Hire” means the date on which an Employee first performs
an Hour of Service for the Employer or any Member Employer.  For purposes of
applying the rules in Article 3.1 and Article 3.2 to determine an Eligible
Employee’s Entry Date, the Date of Hire for any employee hired during the first
five days of January shall be deemed to be January 1.

 

2.12         “Deferred Retirement Date” means the date of actual retirement from
the Employer by a Participant who remains in the employ of the Employer after
attaining his Normal Retirement Date.

 

2.13         “Determination Date” means, with respect to any Fiscal Year, the
last day of the preceding Fiscal Year.

 

2.14         “Disability” means the permanent incapacity of a Participant, by
reason of physical or mental illness, to perform his usual duties for the
Employer, resulting in termination of his service with the Employer.  Disability
shall be determined by the Trustees in a uniform and nondiscriminatory manner
after consideration of such

 

2-2

--------------------------------------------------------------------------------


 

evidence as it may require, which shall include a report of such physician or
physicians as it may designate.

 

2.15         “Eligible Employee” has the meaning set forth in Article 3.1.

 

2.16         “Eligible Participant” means:

 

(a)           For purposes of Employer Profit Sharing Contributions under
Article 4.2(a), (i) an Eligible Employee who completed at least 1,000 Hours of
Service in the Fiscal Year and who is an Employee and a Participant on the last
day of the Fiscal Year, or (ii) a Participant who was an Eligible Employee who
terminated employment during the Fiscal Year due to death or Disability, or
after reaching his Normal Retirement Date or after attaining age 55 and
completing five Years of Service; or (iii) a Participant who terminated
employment and was rehired during the Fiscal Year and who remained employed
until the end of the Fiscal Year at an annual rate of 1,000 Hours of Service or
more.

 

(b)           For purposes of Employer Matching Contributions under
Article 4.2(c), a Participant who was making Salary Deferral Contributions on
the last day of the Quarter, or a Participant who was making Salary Deferral
Contributions on the date he or she terminated employment during the Quarter for
any reason.

 

(c)           In the event the Plan does not otherwise meet the coverage
requirements of Code Section 410(b) for a Fiscal Year, and to the extent the
Trustees determine it necessary to meet such requirements, each other Eligible
Employee who:

 

(i)            Is a Participant at any time during the year, and/or

 

(ii)           Completed a number of Hours of Service (as determined by the
Trustees) during the Fiscal Year, which is less than 1,000.

 

(iii)          Is a Suspended Participant, but only for purposes of
Article 4.1(a) and (b).

 

(iv)          Was a Participant at any time during the Fiscal Year but did not
meet the requirements of (a) or (b) above but only for purposes of
Article 4.1(a) and/or 4.1(b).

 

2.17         “Employee” means any person in the service of the Employer
including officers, but excluding directors who are not in the Employer’s employ
in any other capacity and Leased Employees.  Sub-categories of “Employee” are
defined alphabetically in Article 2.

 

2.18         “Employee Account” means that portion of an Account attributable to
a Participant’s Salary Deferral Account and Rollover Account.

 

2-3

--------------------------------------------------------------------------------


 

2.19         “Employer” means the Company, and such of its successors or assigns
as may expressly adopt this Plan and Trust Agreement and agree in writing to
continue this Plan and Trust.

 

2.20         “Employer Account” means that portion of an Account attributable to
Employer contributions and Forfeitures.  A Participant’s Employer Account shall
include such Participant’s Matching Account, Non-Elective Account and Profit
Sharing Account.

 

2.21         “Employer Stock” means shares of any classes of preferred or
common, voting or nonvoting, stock issued by the Employer.

 

2.22         “Employer Stock Fund” means that portion of the Trust Fund
established by the Trustees for the investment of Employer Stock pursuant to
Section 12.6.

 

2.23         “Entry Date” means, for purposes of Profit Sharing Contributions,
the first day of any month.

 

2.24         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and regulations issued thereunder.

 

2.25         “Fiscal Year” means the accounting year of the Plan and Trust,
which is the 12-consecutive month period ending December 31.

 

2.26         “Forfeiture” is described in Article 6.4(a).

 

2.27         “GATT” means the Uruguay Round Agreements Act, implementing
Agreements under the General Agreement on Tariffs and Trade.

 

2.28         “General Trust Fund” means that portion of the Trust Fund other
than property and income held as or for segregated Accounts or under separate
investment funds under the provisions of this Trust Agreement.

 

2.29         “Hour of Service” has the meaning set forth in Article 9.1(b).

 

2.30         “Inactive Participant” means a Participant who remains an Employee,
but who ceases to be an Eligible Employee because of a change in employment
status.  Accounts of Inactive Participants shall share in allocations of
contributions and Forfeitures to the extent provided in Article 5, and such
Accounts shall continue to be adjusted by other amounts properly credited or
debited to such Accounts pursuant to Article 7.  Inactive Participants shall not
be permitted to have Salary Deferral Contributions made on their behalf.

 

2.31         “Key Employee” means, with respect to a Fiscal Year, any Employee
or former Employee (including any deceased Employee) who at any time during the
“testing period,” consisting of the Fiscal Year containing the Determination
Date and the four preceding Fiscal Years, is or was:

 

2-4

--------------------------------------------------------------------------------


 

(a)           Officer.  An officer of the Employer, or an Employee with the
authority of an officer, with Testing Compensation of more than 50% of the
applicable dollar limit under Code Section 415(b)(1)(A) for the applicable
Fiscal Year.  However, no more than 50 Employees shall be treated as officers. 
In addition, such Employees who meet the requirements of this paragraph and who
had the largest annual Testing Compensation from the Employer in any Fiscal Year
during the “testing period” shall first be counted as officers, without regard
to whether they are Key Employees for any other reason; or

 

(b)           Owner.

 

(i)            A 5% owner; or

 

(ii)           A 1% owner with annual Testing Compensation from the Employer for
the applicable Fiscal Year of more than $150,000;

 

(iii)          A ½% owner who (1) is one of the 10 Employees who have the
largest ownership interest in the Employer, (2) has annual Testing Compensation
from the Employer which is greater than the dollar limitation under Code
Section 415(c)(1)(A) for the applicable Fiscal Year, and (3) does not meet the
criteria in (i) or (ii).  For purposes of this (iii), if two Employees have the
same ownership interest in the Employer during the “testing period,” then the
Employee with the greater annual Testing Compensation from the Employer for the
Fiscal Year during which the ownership interest existed shall be considered to
have a larger ownership interest in the Employer.

 

(c)           Beneficiary.  A Beneficiary of a deceased Key Employee shall be
considered to be a Key Employee, and a Beneficiary of a deceased Non-Key
Employee shall be considered a Non-Key Employee.  Notwithstanding the above, the
Trustees shall be guided by the Code in determining Key Employees for any Fiscal
Year and shall maintain records adequate to determine Key Employees for any
Fiscal Year.

 

2.32         “Leased Employee,” for Fiscal Years beginning on or after
January 1, 1997, the term “Leased Employee” means any person (other than an
employee of the recipient) who pursuant to an agreement between the recipient
and any other person has performed services for the recipient (or for the
recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one (1) year and such services are performed under the primary direction or
control of the recipient.

 

However, Leased Employees will not be considered Employees if they constitute
less than 20% of the Employer’s Non-Highly Compensated Employees as defined in
Code section 414(q) and if they are covered by a plan described in Code
Section 414(n)(5).

 

2-5

--------------------------------------------------------------------------------


 

For Fiscal Years beginning before January 1, 1997, the term “Leased Employee”
means any individual who would not otherwise be considered an Employee but who
has provided services to the Employer of a type historically performed by
employees in the Employer’s field of business, pursuant to an agreement between
the Employer and any other entity, on a substantially full-time basis for a
period of at least one year.

 

2.33         “Matching Account” means that portion of an Account attributable to
Employer Matching Contributions and attributable Forfeitures.

 

2.34         “Member Employer” shall mean the Employer and any Affiliated
Employer who adopts this Plan and Trust Agreement by entering into a
subscription agreement with the Employer.

 

2.35         “Non-Elective Account” means that portion of an Account
attributable to the Employer’s Non-Elective Contributions as provided in
Article 4.5.

 

2.36         “Non-Key Employee” means any Employee who is not a Key Employee,
including Employees who are former Key Employees.

 

2.37         “Normal Retirement Date” means the date of a Participant’s 65th
birthday.

 

2.38         “OBRA ‘93” means the Omnibus Budget Reconciliation Act of 1993.

 

2.39         “Owner” means any person who owns (within the meaning of Code
Sections 318 and 416(i)(1)(B)), or has owned within the four Fiscal Years prior
to the Fiscal Year under consideration, a portion of the outstanding stock or
voting power of the Employer.  The ownership percentage of a “5%” Owner means
greater than a 5% interest, that of a “1%” Owner means greater than a 1%
interest and that of a “½%” Owner means greater than a ½% interest.

 

2.40         “Participant” means any Employee or former Employee who has entered
the Plan in accordance with Article 3, and whose Account, if any, hereunder has
not subsequently been liquidated.

 

2.41         “Plan” means the Plan created by this Agreement.

 

2.42         “Plan Administrator” means the Trustees.

 

2.43         “Plan Compensation” for purposes of Salary Deferral Contributions
for any Fiscal Year means all amounts paid by the Employer to an Eligible
Employee while a Participant with respect to services rendered during such
Fiscal Year, including all amounts contributed by the Employer pursuant to
salary reduction agreement which are not includible in the Employee’s gross
income under Code Section 125, 402(a)(8), 402(b) or 403(b), but excluding
amounts payable from the cashing-in of paid time off.  For purposes of
determining the amount of Matching Contributions to be allocated to an Employee
under Article 4.2(c), an Employee’s Plan Compensation for any Quarter shall
equal his basic hourly rate of pay on the last day of the Quarter times the
number of

 

2-6

--------------------------------------------------------------------------------


 

regular work hours for such Quarter.  For purposes of Profit Sharing
Contributions, an Employee’s Plan Compensation for any Fiscal Year shall equal
his basic hourly rate of pay on the last day of the year, times the lesser of:

 

(a)           the number of regular work hours for such year after his Entry
Date, or

 

(b)           the number of Hours of Service for which he was paid during such
year while he was a Participant and an Eligible Employee.

 

For an Employee who transfers to another Member Employer and is still an
Employee on the last day of the Fiscal Year, Plan Compensation with the Member
Employer shall be calculated through his transfer date using his rate of pay
immediately prior to his transfer date, and from his transfer date using his
rate of pay immediately following his transfer date.

 

Periods of Disability during which the Participant is eligible to receive
Disability benefits under a plan maintained by the Employer or Affiliated
Employer, or would have been eligible if covered by such plan, and periods of
unpaid leave of absence shall be excluded in determining the multiplier in
(i) and (ii) above.

 

Notwithstanding the above, Plan Compensation shall not exceed $150,000,
multiplied by the Adjustment Factor.  For Fiscal Years beginning before
January 1, 1994, Plan Compensation shall not exceed $200,000, multiplied by the
Adjustment Factor.

 

The total of the Plan Compensation received by a Highly Compensated Employee (as
defined in Article 4.1) who is one of the 10 most Highly Compensated Employees,
and/or a 5% Owner, and, for Fiscal Years beginning before January 1, 1997, his
spouse and his lineal descendants who have not attained the age of 19 by the end
of the Fiscal Year, shall not exceed $150,000 ($200,000 for Fiscal Years
beginning before January 1, 1994), multiplied by the Adjustment Factor.

 

2.44         “Profit Sharing Account” means that portion of an Account resulting
from Employer Profit Sharing Contributions, whether made in cash or Employer
Stock, and attributable Forfeitures and the transfer of Employer Stock from the
Stock Plan pursuant to Article 4.11.

 

2.45         “Qualified Domestic Relations Order” (“QDRO”) has the meaning set
forth in Code Section 414(p).

 

2.46         “Quarter” means a payroll quarter, which ends with the payroll
period coinciding with or ending nearest to (but not later than) the calendar
year quarter ending on March 31, June 30, September 30 or December 31.

 

2.47         “REA” means the Retirement Equity Act of 1984.

 

2-7

--------------------------------------------------------------------------------


 

2.48         “Rollover Account” means that portion of an Account attributable to
an Employee’s rollover contributions and to the direct transfer of benefits to
this Plan from another qualified plan on an Employee’s behalf.

 

2.49         “Salary Deferral Account” means that portion of an Account
attributable to Salary Deferral Contributions.

 

2.50         “SBJPA” means the Small Business Job Protection Act of 1996.

 

2.51         “Service” has the meaning set forth in Article 9.

 

2.52         “Spousal Consent” means the revocable written consent of the
Participant’s spouse to an action taken by the Participant hereunder which
requires such consent under the terms of the Plan; provided that:

 

(i)            Such consent shall acknowledge the Beneficiary designated by the
Participant and the effect of such consent;

 

(ii)           Any change in the designated Beneficiary, other than to make the
spouse the Beneficiary of 100% of the Participant’s vested Account, shall
require a new spousal consent;

 

(iii)          Such consent shall be effective only with respect to that spouse;

 

(iv)          Such consent shall be witnessed by a notary public; and

 

(v)           Such written consent shall not be required if it is established to
the satisfaction of a Plan representative that such consent cannot be obtained
because (1) there is no spouse or, (2) the spouse cannot be located, or (3) such
other circumstances exist as may be prescribed by applicable regulations.

 

2.53         “Stock Plan” means the CH2M Hill Employee Stock Plan.

 

2.54         “Suspended Participant” means a Participant who has been suspended
from deferring amounts to his Salary Deferral Account because he made a hardship
withdrawal under the provisions of Article 8.

 

2.55         “TEFRA” means the Tax Equity and Fiscal Responsibility Act of 1982.

 

2.56         “Testing Compensation” for purposes of determining (1) whether an
Employee is a Key Employee, (2) whether an Employee is a Highly Compensated
Employee, and (3) each Participant’s Contribution Percentage and Deferral
Percentage pursuant to Article 4.1(c) and 4.1(d) means Allowable Compensation,
except that:

 

2-8

--------------------------------------------------------------------------------


 

(a)           Amounts contributed by the Employer pursuant to a salary reduction
agreement which are not includible in the Employee’s income under Code
Section 125, 402(e)(3), 402(h) or 403(b) shall be included.

 

(b)           Amounts attributable to periods during which an individual was not
eligible to be a Participant shall be excluded for purposes of determining his
Contribution Percentage under Article 4.1(c) and Article 4.1(d).

 

Testing Compensation shall not exceed $150,000, multiplied by the Adjustment
Factor.  For Fiscal Years beginning before January 1, 1994, Testing Compensation
shall not exceed $200,000, multiplied by the Adjustment Factor.

 

The total of the Testing Compensation received by a Highly Compensated Employee
in a group consisting of the 10 most Highly Compensated Employees and/or a 5%
Owner and, for Fiscal Years beginning before January 1, 1997, his spouse and his
lineal descendants who have not attained the age of 19 by the end of the Fiscal
Year, shall not exceed $150,000 ($200,000 for Fiscal Years beginning before
January 1, 1994), multiplied by the Adjustment Factor.

 

2.57         “Top-Heavy Plan” means the Plan during each Fiscal Year in which
the aggregate value of the Accounts of Key Employees exceeds 60% of the
aggregate value of all Accounts under the Plan as of the Determination Date for
such Fiscal Year.  For purposes of determining the value of Employees’ Accounts
in the Plan, the following shall be excluded:  (1) rollover contributions from a
non-related employer; (2) the Accounts of Participants who have not performed
any services for the Employer within the five year period ending on the
Determination Date; and (3) the Account of any individual who was a Key Employee
with respect to the Plan for any prior Fiscal Year but is not a Key Employee
with respect to the Plan for the applicable Fiscal Year.  For purposes of
determining the aggregate value of Accounts and/or accrued benefits under this
Article, distributions made within a 5 year period ending on the Determination
Date shall be included to the extent required by applicable law and regulation.

 

(a)           Required Aggregation to Determine Top-Heaviness.  If a Key
Employee is a Participant in this Plan for any Fiscal Year and the Employer
maintains or has maintained any other plans (including terminated plans), (1) in
which a Key Employee is or was a participant within the 5 year period ending on
the Determination Date, or (2) which must be combined with this Plan in order to
meet the requirements of Code Sections 401(a)(4) or 410(b) for any Fiscal Year,
then this Plan’s top-heaviness shall be determined for such Fiscal Year by
aggregating the Accounts and/or present value of accrued benefits of
participants in this Plan and all other such plans.

 

(b)           Permissive Aggregation to Determine Top-Heaviness.  If the
Employer maintains or has maintained any plans (including terminated plans)
other than one described in (a) above, the Trustees may aggregate the accounts
and/or present value of accrued benefits of participants in any such plan with

 

2-9

--------------------------------------------------------------------------------


 

those of this Plan to determine whether this Plan is a Top-Heavy Plan for any
Fiscal Year, provided that the requirements of Code Sections 401(a)(4) and
410(b) would continue to be met by treating this Plan, any plan that must be
aggregated with the Plan under (a) above and any other plan referred to in this
sentence as one unit.  In determining top-heaviness and the aggregate value of
Accounts and/or accrued benefits under this Article, the Trustees shall be
guided by the provisions of the Code, including but not limited to Code
Section 416(g)(3)(B).

 

2.58         “Trust” means the legal entity created by this Trust Agreement as
part of the Plan.

 

2.59         “Trust Agreement” means this Agreement.

 

2.60         “Trust Fund” means all property and income held by the Trustees
under the Trust Agreement.

 

2.61         “Trustees” means FRED K. BERRY, SAMUEL H. IAPALUCCI, SHARON
SCHLECHTER, CLIFF THOMPSON, and STAN VINSON, and any duly appointed
successor(s), as provided in Article 14.

 

2.62         “USERRA” means the Uniformed Services Employment and Reemployment
Rights Act of 1994.

 

2.63         “Valuation Date” means the last day of the Fiscal Year and such
other date(s) as may be designated by the Trustees as provided in Article 7.

 

2.64

List of Terms Defined Elsewhere:

 

Article

 

 

 

 

 

(a)

 

“Annual Addition”

 

5.1

 

(b)

 

“Annual Amount”

 

5.1

 

(c)

 

“Annual Benefit”

 

5.1

 

(d)

 

“Average Contribution Percentage”

 

4.1

 

(e)

 

“Average Deferral Percentage”

 

4.1

 

(f)

 

“Contribution Percentage”

 

4.1

 

(g)

 

“Deferral Percentage”

 

4.1

 

(h)

 

“Defined Benefit Fraction”

 

5.1

 

(i)

 

“Defined Contribution Fraction”

 

5.1

 

(j)

 

“Dollar Limitation”

 

5.1

 

(k)

 

“Eligibility Computation Period”

 

3.1

 

(l)

 

“Eligible Employee”

 

3.1

 

(m)

 

“Employer Matching Contributions”

 

4.1

 

(n)

 

“Employer Profit Sharing Contributions

 

4.1

 

(o)

 

“Excess Contribution”

 

4.1

 

(p)

 

“Excess Deferrals”

 

4.1

 

(q)

 

“Excess Matching Contributions”

 

4.1

 

2-10

--------------------------------------------------------------------------------


 

 

(r)

 

“Family Group”

4.1

 

(s)

 

“Highly Compensated Employee”

4.1

 

(t)

 

“Limitation Account”

5.1

 

(u)

 

“Limitation Year”

5.1

 

(v)

 

“Non-Elective Contributions”

4.5

 

(w)

 

“Non-Highly Compensated Employee”

4.1

 

(x)

 

“Percentage Limitation”

5.1

 

(y)

 

“Projected Annual Benefits”

5.1

 

(z)

 

“Salary Deferral Contributions”

4.1

 

(aa)

 

“Social Security Normal Retirement Age”

5.1

 

(bb)

 

“Super Top-Heavy”

5.1

 

(cc)

 

“Transition Amount”

5.1

 

*  *  *  *  End of Article 2  *  *  *  *

 

2-11

--------------------------------------------------------------------------------

 

ARTICLE 3.
ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION

 

3.1           Definitions.

 

(a)           “Eligible Employee” means any Employee, except an Employee whose
compensation and conditions of employment are established by the terms of a
collective bargaining agreement to which the Employer is a party and which does
not specifically provide for coverage of such Employee under the Plan.

 

(b)           “Eligibility Computation Period” means, for purposes of Profit
Sharing Contributions, the 12 consecutive month period beginning with the
Employee’s Date of Hire, and each Fiscal Year starting after the Employee’s Date
of Hire.

 

3.2           Participation.

 

(a)           Continuing Plan Participation.  Each individual who was an
Eligible Employee and a Participant in the Plan immediately preceding the
effective date of this amendment and restatement shall continue to be a
Participant on such effective date.

 

(b)           Plan Entry.  Each other Eligible Employee shall become a
Participant in the Plan as follows:

 

(i)            For purposes of Salary Deferral Contributions and Matching
Contributions:

 

For Employees of Industrial Design Corporation and Paragon Structural
Design, Inc., the first day of the first full pay period coinciding with or next
following the Employee’s Date of Hire;

 

For Employees of Operations Management International, Inc., the first day of the
calendar month next following the Employee’s Date of Hire; and

 

For all other Employees, the Employee’s Date of Hire, and

 

(ii)           For purposes of Profit Sharing Contributions, on the Entry Date
coinciding with or next following the last day of the Eligibility Computation
Period in which he completes 1,000 Hours of Service.

 

3-1

--------------------------------------------------------------------------------


 

3.3           Beneficiary Designation.

 

(a)           Designation Procedure.  Each Eligible Employee, upon becoming a
Participant, shall designate a Beneficiary or Beneficiaries to receive benefits
under the Plan after his death.  A Participant may change his Beneficiary
designation at any time.  Each Beneficiary designation shall be in a form
prescribed by the Trustees and will be effective only when filed with the
Trustees during the Participant’s lifetime.  Each Beneficiary designation filed
with the Trustees will cancel all previously filed Beneficiary designations.

 

(b)           Spousal Consent.  In the event that a married Participant wishes
to designate a Beneficiary other than his spouse for any portion of his vested
Account, such designation shall include Spousal Consent.

 

(c)           Lack of Designation.  In the absence of a valid designation by an
unmarried Participant or if no designated Beneficiary survives an unmarried
Participant, his interest shall be distributed to his estate.  In the absence of
a valid designation by a married Participant or if no designated Beneficiary
survives a married Participant, his interest shall be distributed to his
surviving spouse, or if there is no surviving spouse, then to his estate.

 

3.4           Change from Ineligible to Eligible Employee.  An Employee who is
excluded under Article 3.1 for any period shall be eligible to participate on
the first date he is no longer excluded, provided that the requirements of
Article 3.2 have been satisfied, but not earlier than the Entry Date on which he
would have entered the Plan had he not been excluded under Article 3.1.

 

3.5           Former Employee Rehired.  A former Employee who had completed the
eligibility requirements of Article 3.2 with the Employer and who is reemployed
by the Employer shall become a Participant as of the date of reemployment as an
Eligible Employee, but not earlier than the Entry Date on which he would have
entered the Plan had his employment not terminated.

 

3.6           Trustees Determine Eligibility.  Compliance with the eligibility
requirements shall be determined by the Trustees in their capacity as Plan
Administrator.

 

*  *  *  *  End of Article 3  *  *  *  *

 

3-2

--------------------------------------------------------------------------------


 

ARTICLE 4.
CONTRIBUTIONS

 

4.1           Definitions.

 

(a)           “Average Contribution Percentage” (“ACP”) means the average of the
Contribution Percentages of a group of Eligible Participants.

 

(b)           “Average Deferral Percentage” (“ADP”) means the average of the
Deferral Percentages of a group of Eligible Participants.

 

(c)           “Contribution Percentage” means the ratio (expressed as a
percentage) of (i) the Matching Contributions allocated to a Participant’s
Accounts for such Fiscal Year, to (ii) his Testing Compensation for such Fiscal
Year.  The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.  The Employer shall use data from the current Fiscal
Year in determining the Contribution Percentage of Non-HCEs.

 

(d)           “Deferral Percentage” means the ratio (expressed as a percentage)
of (i) the contributions made under the Plan to a Participant’s Salary Deferral
and Non-Elective Accounts for such Fiscal Year, to (ii) such Participant’s
Testing Compensation for such Fiscal Year.  The determination and treatment of
the Deferral Percentage of any Participant shall also satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.  The
Employer shall use data from the current Fiscal Year in determining the
Contribution Percentage of Non-HCEs.

 

(e)           “Employer Matching Contributions” means contributions made by the
Employer to the Plan pursuant to Article 4.2(c).

 

(f)            “Employer Profit Sharing Contributions” means discretionary
contributions made by the Employer to the Plan pursuant to Article 4.2(a).

 

(g)           “Excess Contributions” means Salary Deferral Contributions that
exceed those permitted by the non-discrimination tests in Article 4.5.

 

(h)           “Excess Deferrals” means Salary Deferral Contributions for a
calendar year that exceed the dollar limit provided under Article 4.4(a).  If
Salary Deferral Contributions are made on behalf of a Participant under two or
more plans during a calendar year and the sum of these amounts exceed the dollar
limit in Article 4.4(a), then the Trustees shall establish a claims procedure so
that the Participant can designate the amounts and the plans from which such
Excess Deferrals shall be returned.  The Participant’s claim shall be in
writing; shall be submitted to the Plan Administrator not later than the
following April 15th; shall specify the amount of the Participant’s Excess
Deferrals for the preceding

 

4-1

--------------------------------------------------------------------------------


 

calendar year; and shall be accompanied by the Participant’s written statement
that if such Excess Deferrals are not distributed, the amounts deferred under
this Plan and other plans or arrangements described in Code Sections 401(k),
408(k), or 403(b), will exceed the limit imposed on the Participant by Code
Section 402(g) for the year in which the deferral occurred.

 

(i)            “Excess Matching Contributions” means Employer Matching
Contributions that exceed those permitted by the non-discrimination tests in
Article 4.6.

 

(j)            “Family Group” means a group of two or more Participants which
includes a 5% Owner and/or one of the 10 most Highly Compensated Employees, and
one or more of his family members.  For this purpose, a Participant’s family
members include his spouse, his lineal ascendant and descendants and spouses of
such lineal ascendant and descendants.

 

(k)           “Highly Compensated Employee (“HCE”)”for Fiscal Years before
January 1, 1997 includes:

 

(i)            A 5% Owner in the current or the preceding Fiscal Year;

 

(ii)           An Employee whose Testing Compensation exceeds $75,000,
multiplied by the Adjustment Factor in the current or the preceding Fiscal Year;

 

(iii)          An Employee (A) whose Testing Compensation exceeds $50,000,
multiplied by the Adjustment Factor in the current Fiscal Year, and (B) who is
currently a member of the Top Paid Group, or (C) who met both of the
requirements of (A) and (B) in the preceding Fiscal Year;

 

(iv)          An officer described in Article 2.31(a).  If no officer meets the
compensation requirement of Article 2.31(a) and this Article 4.1(k), then the
highest paid officer shall be treated as a Highly Compensated Employee
regardless of his Testing Compensation.

 

Notwithstanding the foregoing, an Employee who is not a 5% Owner in the current
or the preceding Fiscal Year, who is not in the top 100 Employees of the
Employer when ranked by Testing Compensation in the current Fiscal Year and who
was not a HCE in the preceding Fiscal Year will not be considered a HCE in the
current year.  The Employer may elect to determine who is a HCE on the basis of
the calendar year coinciding with or ending within the current Fiscal Year.  If
the Fiscal Year coincides with the calendar year, then this Article 4.1(k) will
apply only to the current Fiscal Year and not to the preceding Fiscal Year.

 

(l)            “Highly Compensated Employee” (“HCE”) for Fiscal Years beginning
on or after January 1, 1997 (except that, in determining whether an employee is
a Highly Compensated Employee in 1997, the following is treated as

 

4-2

--------------------------------------------------------------------------------


 

having been in effect in 1996), the term “Highly Compensated Employee” shall
include highly compensated active Employees and highly compensated former
Employees.

 

(i)            A highly compensated active employee means any employee who:

 

(1)           was a 5% Owner of the Employer at any time during the current or
preceding Fiscal Year, or

 

(2)           for the preceding Fiscal Year, (a) had Testing Compensation from
the Employer in excess of $80,000 (as adjusted by the Adjustment Factor, except
that the base period shall be the calendar quarter ending September 30, 1996),
and (b) if the Employer elects the application of this clause for such preceding
year, was in the Top Paid Group of Employees for such preceding year.

 

(ii)           A former Employee shall be treated as a Highly Compensated
Employee if: (1) such Employee was a Highly Compensated Employee when such
Employee separated from service, or (2) such Employee was a Highly Compensated
Employee at any time after attaining age 55.

 

(m)          “Non-Highly Compensated Employee” (“Non-HCE”) means an Employee who
is not a Highly Compensated Employee.

 

(n)           “Salary Deferral Contributions” means contributions made to the
Plan pursuant to Article 4.4.

 

(o)           “Top Paid Group” for a Fiscal Year is equal to 20% of the total
number of Employees of the Employer for the Fiscal Year.  In determining the
total number of Employees for such year, the following Employees may be
excluded:

 

(i)            Those who have not completed six months of service at the end of
such year;

 

(ii)           Those who normally work less than 17 ½ hours per week;

 

(iii)          Those who normally work less than six months per year;

 

(iv)          Those who have not reached their 21st birthday;

 

(v)           Non-resident aliens; and

 

4-3

--------------------------------------------------------------------------------


 

(vi)          Collectively bargained Employees, provided that this exclusion may
be used only if at least 90% of the Employees of the Employer are covered by
bona fide collective bargaining agreements.

 

The Top Paid Group will be determined by listing all of the Employees of the
Employer (including those excluded above) in descending order by Testing
Compensation and selecting the 20% of the total number of Employees as
determined above who are the highest paid.  An Employee may be in the Top Paid
Group even though he falls in one of the groups which has been excluded in
determining the number of Employees.  The resolution of any ambiguity relating
to the determination of HCEs shall be based on Treasury Regulation
Section 1.414(q).

 

4.2           Employer Contributions.

 

(a)           Employer Profit Sharing Contributions.  As of the last day of each
Fiscal Year or as soon as administratively practicable, a Member Employer may
make a Profit Sharing Contribution to the Trust for its own Employees in cash or
Employer Stock in such amount, if any, as is determined by the Member Employer. 
The Profit Sharing Contribution may be reduced by any Profit Sharing
Contribution amounts in Limitation Accounts under Article 5, attributable to
Employees of such Member Employer.  These contributions will be allocated to
such Member Employer’s Participants’ Profit Sharing Accounts as provided in
Article 5.2(b).

 

(b)           Non-Elective Contributions.  A Member Employer may make
Non-Elective Contributions for its own Employees in accordance with
Article 4.5(f), which shall be allocated to its Participants’ Non-Elective
Accounts.

 

(c)           Employer Matching Contributions.  A Member Employer may contribute
to the Plan for each Quarter an amount expressed as a uniform percentage of a
Participant’s Salary Deferral Contributions, up to 4% of a Participant’s Plan
Compensation, as the Member Employer may determine in its sole discretion from
time to time in a reasonable and nondiscriminatory manner.  The Matching
Contribution may be reduced by any Matching Contribution amounts in Limitation
Accounts under Article 5, attributable to Employees of such Member Employer.

 

(i)            Notwithstanding the above, an Employee whose Salary Deferral
Contributions were stopped during the Fiscal Year due to the dollar limit under
Article 4.4(a) will be deemed to have an elected rate of Salary Deferral
Contributions in effect for the Quarter equal to his rate prior to reaching the
limit.

 

(ii)           No Matching Contribution amount shall knowingly be made:

 

4-4

--------------------------------------------------------------------------------


 

(1)           on Excess Deferrals or Excess Contributions, or

 

(2)           to the extent they would cause any non-discrimination test under
Code Sections 401(m) or 401(a)(4) to fail.

 

(iii)          The rate of the Matching Contribution shall be determined
annually by the Member Employer.

 

(iv)          Employer Matching Contributions may be made in cash or in Employer
Stock.

 

(d)           Restoration Contribution.  The Member Employer shall make the
contributions required to restore the Accounts of its Participants as described
in Article 5.5 and Article 6.4.  These contributions will be allocated in
accordance with their purpose.

 

(e)           Top-Heavy Minimum Contribution.  For any Fiscal Year during which
the Plan is a Top-Heavy Plan, the sum of the Member Employer’s Profit Sharing
Contributions, Non-Elective Contributions, and Forfeitures allocated on behalf
of each of its Participants who is a Non-Key Employee, but is employed by the
Member Employer as an Eligible Employee on the last day of the Fiscal Year shall
not be less than the lesser of:

 

(i)            5% of the Allowable Compensation paid or accrued to such Employee
during the Fiscal Year; or

 

(ii)           The highest percentage of Allowable Compensation which is
allocated during the Fiscal Year on behalf of any Key Employee in the aggregate:

 

(1)           To his Employer Account under Article 5.2 of this Plan; and

 

(2)           To his Salary Deferral Account under this Plan; and

 

(3)           From contributions by the Employer to his account in any other
defined contribution plan.

 

To the extent that these minimum allocations are not provided by other
provisions of this Plan, the Employer shall make a minimum contribution in an
amount which is determined to meet the requirements of this Article 4.2(e),
which shall be allocated to the Accounts of Participants who are Non-Key
Employees to carry out the purpose of this Article.

 

4-5

--------------------------------------------------------------------------------


 

4.3           Timing of, Limitations on, and Return of Employer Contributions.

 

(a)           Amount and Timing of Contributions.  Employer contributions shall
not exceed an amount which is estimated to constitute the maximum allowable
deduction under Code Section 404(a).  Employer contributions shall be paid to
the Trustee on or prior to the last day for filing the Member Employer’s federal
income tax return for such year, including any extensions of time granted for
such filing.  Contributions shall be made in cash; provided, however, that
Employer Matching and/or Employer Profit Sharing Contributions may be made in
cash or in Employer Stock in the sole discretion of the Employer.

 

(b)           Return of Employer Contributions.  If an amount is contributed by
the Employer due to a mistake of fact, the Employer shall be entitled to recover
such amount within one year of the date such contribution is made.  Unless
otherwise provided in a resolution of the Board, any amounts contributed by the
Employer which are disallowed as a deduction under Code Section 404 shall be
returned to the Employer within one year of the date such deduction is
disallowed.  Trust income attributable to the amount to be recovered shall not
be paid to the Employer, but Trust loss attributable thereto shall reduce such
amount.

 

4.4           Salary Deferral Contributions.

 

(a)           General Rules.  Each Participant may elect in writing to have the
Employer make Salary Deferral Contributions on his behalf in an amount from 1%
to 20% of such Participant’s Plan Compensation.  Notwithstanding the foregoing,
no more than $7,000 or such other amount as may be established under Code
Section 402(g) ($10,500 for 2000), multiplied by the Adjustment Factor, of
Salary Deferral Contributions may be made on behalf of any Participant during
any calendar year.

 

(b)           Administrative Guidelines.  The Trustees have the power to
establish uniform and nondiscriminatory rules and from time to time to modify or
change such rules governing the manner and method by which Salary Deferral
Contributions shall be made, as well as the manner and method by which Salary
Deferral Contributions may be changed or discontinued temporarily or
permanently.  Participants who do not elect to begin making Salary Deferral
Contributions as of the date their participation begins in accordance with
Article 3.2(b)(i), can begin making such contributions only as of any subsequent
January 1, April 1, July 1, or October 1.  Participants who have stopped making
Salary Deferral Contributions can again begin making such contributions only as
of any subsequent January 1, April 1, July 1, or October 1.  All Salary Deferral
Contributions shall be authorized by the Participant in writing, made by payroll
deduction, deducted from the Participant’s Plan Compensation without reduction
for any taxes or withholding (except to the extent required by law or the
regulations) and paid over to the Trust by the Employer within a reasonable

 

4-6

--------------------------------------------------------------------------------


 

period following the date of deduction, but in no event later than 90 days after
the date on which such salary would otherwise have been paid.  All Salary
Deferral Contributions shall be credited to such Participant’s Salary Deferral
Account and shall be treated as Employer contributions for purposes of their
deductibility and tax treatment under the Code.

 

(c)           Payment of Excess Deferrals.  Notwithstanding any other provision
of the Plan, the Plan Administrator shall distribute a Participant’s Excess
Deferrals, as adjusted for allocable income or loss.  If the Trustee receives a
timely claim from a Participant for a return of Excess Deferrals, it shall
distribute the Excess Deferrals specified by the Participant in his or her
claim.  The Plan Administrator shall make all distributions under this
subsection no later than April 15 of the calendar year following the calendar
year in which the Excess Deferrals occurred, or if later, the calendar year in
which the Excess Deferrals were discovered.  If the Plan Administrator
distributes the Excess Deferrals by the appropriate April 15, it may make the
distribution irrespective of any other provision under this Plan or under the
Code.

 

4.5           Non-Discrimination Tests for Elective Deferrals.

 

(a)           General Rule.  The Deferral Percentages for any Fiscal Year shall
satisfy the table below:

 

If ADP of Eligible Participants
Who are Non-HCEs is:

 

Then, ADP of Eligible
Participants Who are HCEs
Cannot Exceed:

(1)

 

(2)

Less than 2%

 

Two times column (1) ADP

2% but less than 8%

 

Column (1) ADP plus 2%

8% or greater

 

1.25 times column (1) ADP

 

(i)            Family Aggregation.  For Fiscal Years beginning before January 1,
1997 only, a single Deferral Percentage shall apply to all members of a Family
Group and shall be determined by totaling the amounts credited to the Salary
Deferral Accounts of all members of the Family Group and dividing by the sum of
the Testing Compensation received by such members.

 

(ii)           Inclusion of Non-Elective Deferrals.  Amounts allocated to a
Participant’s Non-Elective Account for a Fiscal Year may be included in
computing his Deferral Percentage.

 

(iii)          Participation in Multiple 401(k) Plans.  The Deferral Percentage
for any Employee who is a Participant under two or more Code
Section 401(k) arrangements of the Employer shall be the sum of the Deferral
Percentages for such Employee under such arrangements.

 

4-7

--------------------------------------------------------------------------------


 

(iv)          Aggregation of Plans.  In the event that one or more other plans
are aggregated with this Plan to satisfy Code Sections 401(a)(4) and 410(b), the
Deferral Percentages of Eligible Participants shall be determined as if all such
plans were a single plan.  All such plans must have the same plan year.

 

Notwithstanding the foregoing, if Article 4.5(a) would otherwise not be met for
Fiscal Years commencing on or before December 31, 1991, the Trustees may
restructure the Plan into component plans based on employee groups in accordance
with Proposed and Temporary Treasury Regulation Sections 1.401(a)(4)-(9).  Each
such component plan must meet the tests in this Article 4.5(a).

 

(b)           Corrective Actions.

 

(i)            If the Salary Deferral Contributions for any Fiscal Year would
otherwise cause the Plan to fail to meet the non-discrimination tests of this
Article 4.5, then the Trustees may, at their discretion within the period
permitted by applicable law or regulation, take one or more of the following
actions, but only as necessary:  (1) reduce Salary Deferral Contributions made
on behalf of Participants who are HCEs for the remainder of the Fiscal Year; or
(2) return Excess Contributions to the affected Participants in accordance with
Article 4.5(h).

 

(ii)           A Member Employer may make a “Non-Elective Contribution” for any
Fiscal Year for its own Employees.  Such contribution shall be allocated to the
Non-Elective Accounts of a group of Eligible Participants who are Non-HCEs and
who are selected on a basis that is not prohibited by law or by regulation. 
Each Participant who is entitled to share in such contribution for a Fiscal Year
shall receive an allocation in the same ratio to such contribution as his
Testing Compensation bears to the Testing Compensation of all those eligible for
such an allocation.

 

(iii)          If the Trustees have restructured the Plan into component plans
in accordance with (e), the Trustees may take the actions in (f)(i) with respect
to the HCEs of any component plan which would not otherwise pass the
non-discrimination tests of Article 4.5 or the Employer may make a Non-Elective
Contribution which shall be allocated in accordance with (f)(ii) but only to
Participants who are included in any component plan which would not otherwise
pass the non-discrimination tests of Article 4.5.

 

(c)           Determination of Excess Contributions.

 

(i)            The maximum Deferral Percentage for a Participant who is a HCE is
calculated by reducing the Deferral Percentage of the HCE with

 

4-8

--------------------------------------------------------------------------------


 

the highest Deferral Percentage to the extent required to (1) enable the Plan to
satisfy the non-discrimination test in Article 4.5(a), or (2) cause such HCE’s
Deferral Percentage to equal the Deferral Percentage of the HCE with the next
highest Deferral Percentage.  This process will be repeated as necessary until
the Plan satisfies the non-discrimination test in Article 4.5(a).

 

(ii)           The reduction of the Deferral Percentage of members of a Family
Group, if required under (i), shall be accomplished by making proportionate
reductions in the amounts allocated to the Salary Deferral Account of each
member of the Family Group.

 

(iii)          A HCE’s Excess Contribution is equal to the difference between
(1) the amount of contribution actually made under the Plan to his Salary
Deferral Account for such Fiscal Year, and (2) the amount determined by
multiplying the maximum Deferral Percentage calculated in (i) by such HCE’s
Testing Compensation.

 

(iv)          If the Trustees have restructured the Plan into component plans in
accordance with (e), the computations in (g)(i), (ii) and (iii) shall be made
only for the HCEs of any component plan which does not otherwise meet the
non-discrimination tests of Article 4.5.

 

(d)           Payment of Excess Contributions.

 

(i)            Effective for Fiscal Years beginning on or after January 1, 1997,
any distribution of Excess Contributions for any Fiscal Year shall be made to
Highly Compensated Employees on the basis of the amount of contributions by, or
on behalf of, such Highly Compensated Employees.  Excess Contributions will be
distributed according to the following procedures:

 

(1)           The dollar amount of Excess Contributions is computed for each
affected Highly Compensated Employee in accordance with the provisions of the
Plan currently in effect.

 

(2)           The Salary Deferral Contributions of the Highly Compensated
Employee with the highest dollar amount of Salary Deferral Contributions shall
be reduced until all Excess Contributions have been distributed or until such
Salary Deferral Contributions equal the dollar amount of Salary Deferral
Contributions made by the Highly Compensated Employee with the next highest
dollar amount of contributions, whichever comes first.  This amount will be
distributed to the Highly Compensated Employee with the highest dollar amount of
Salary Deferral Contributions.

 

4-9

--------------------------------------------------------------------------------

 

(3)           This process shall be repeated until total Excess Contributions
are distributed.

 

(4)           If these distributions are made, the Actual Deferral Percentage is
treated as meeting the nondiscrimination test of Code
Section 401(k)(3) regardless of whether the Actual Deferral Percentage, if
recalculated after distributions, would satisfy Code Section 401(k)(3).

 

(5)           The above procedures are used for the purposes of recharacterizing
excess contributions under Code Section 401(k)(8)(A)(ii).

 

(6)           For purposes of Code Section 401(m)(9), if a corrective
distribution of excess contributions has been made, or a recharacterization has
occurred, the Actual Deferral Percentage for Highly Compensated Employees is
deemed to be the largest amount permitted under Code Section 401(k)(3).

 

(ii)           For Fiscal Years beginning before January 1, 1997, Excess
Contributions shall be distributed in proportion to the relevant Participants’
Elective Deferrals for the relevant Fiscal Year.

 

(iii)          Notwithstanding any other provision of the Plan, Excess
Contributions, plus any income or less any loss allocable thereto as determined
in Article 4.7, shall be paid in accordance with the following procedures:

 

(1)           Excess Contributions for a Fiscal Year shall be paid to
Participants on whose behalf such Excess Contributions were made, no later than
the last day of the succeeding Fiscal Year.

 

(2)           The Excess Contributions which would otherwise be paid shall be
reduced, in accordance with regulations, by any Excess Deferral Amounts paid to
the Participant.

 

(iv)          Payments under this Article 4.5(h) shall be made from the
Participant’s Salary Deferral Account.

 

4.6           Non-Discrimination Tests for Employer Matching Contributions.

 

(a)           General Rule.  Employer Matching Contributions for any Fiscal Year
shall satisfy the table below:

 

4-10

--------------------------------------------------------------------------------


 

If ACP of Eligible Participants
Who are Non-HCEs is:

 

Then, ACP of Eligible
Participants Who are HCEs
Cannot Exceed:

(1)

 

(2)

Less than 2%

 

Two times column (1) ACP

 

 

 

2% but less than 8%

 

Column (1) ACP plus 2%

 

 

 

8% or greater

 

1.25 times column (1) ACP

 

(i)            Family Aggregation.  For Fiscal Years beginning before January 1,
1997 only, a single Contribution Percentage shall apply to all members of a
Family Group and shall be determined by totaling the amounts credited to the
Matching Accounts of all members of the Family Group and dividing by the total
of the Testing Compensation received by such members.

 

(ii)           Inclusion of Non-Elective Contributions.  Any amounts allocated
to a Participants’ Non-Elective Accounts for a Fiscal Year and not used to meet
the tests in Article 4.5 shall be included in the Contribution Percentage.

 

(iii)          Aggregation of 401(m) Arrangements.  The Contribution Percentage
for any Employee who is a Participant under two or more Code
Section 401(m) arrangements of the Employer shall be the sum of the Contribution
Percentages for such Employee under such arrangements.

 

(iv)          Aggregation of Plans.  In the event that one or more other plans
are aggregated with this Plan to satisfy Code Sections 401(a)(4) and 410(b),
this Article 4.6 shall be applied by determining the Contribution Percentages of
Eligible Participants as if all such plans were a single plan.  All such plans
must have the same plan year, starting with the Fiscal Year which commences in
1989.

 

(v)           Component Plans.  Notwithstanding the foregoing, if the Plan has
been restructured into component plans in accordance with Article 4.5(a)(v), the
same component plans must be used for purposes of this Article 4.6 and separate
tests performed for each component plan under Article 4.6(a) and (g).  In a
similar fashion, corrective actions under (h) below, determination of the amount
of Excess Matching Contributions under (i) below and corrective payments under
(j) below shall apply only to HCEs of any component plans that do not meet the
tests in Article 4.6(a) and/or (g).

 

(b)           Multiple Use of Alternative Limitation.  If the provisions of
Articles 4.5 and 4.6 apply to one or more HCEs and if both the ADP and the ACP

 

4-11

--------------------------------------------------------------------------------


 

of HCEs exceed the corresponding ADP and ACP of Non-HCEs multiplied by 1.25,
then an additional non-discrimination test must be met, as follows:

 

(i)            The sum of the ADP and ACP of Eligible Participants who are HCEs
shall not exceed the greater of:  (A) the sum of A & B; where A = 1.25 times the
greater of the ADP or the ACP of Eligible Participants who are Non-HCEs, and B =
two time the smaller of the ADP or ACP of Eligible Participants who are Non-HCEs
or, if less, two percent plus such smaller percentage; or (B) the sum of A & B;
where A = 1.25 times the lesser of the ADP or ACP of Eligible Participants who
are Non-HCEs, and B = two times the greater of the ADP or ACP of Eligible
Participants who are Non-HCEs or, if less, two percent plus such greater
percentage.

 

(ii)           The ACPs and ADPs used in this Article 4.6(b) shall be determined
after any corrective distributions have been made of Excess Deferrals, Excess
Contributions, and Excess Matching Contributions.

 

(c)           Corrective Actions.

 

(i)            If the Matching Contributions for any Fiscal Year would otherwise
cause the Plan to fail to meet the non-discrimination tests of this Article 4.6,
the Trustees may at their discretion within the period permitted by applicable
law or regulation, take one or more of the following actions, but only as
necessary:

 

(1)           Reduce Salary Deferral Contributions that would otherwise be
permitted for HCEs for the remainder of the Fiscal Year and the Matching
Contributions that would have been made based on such Salary Deferral
Contributions.

 

(2)           Pay any fully vested matching contributions to the affected HCEs,
as provided in Article 4.6(j).

 

(3)           Forfeit as necessary any non-vested Matching Contributions that
were made on behalf of the affected HCEs.

 

(ii)           If Salary Deferral Contributions for any year would otherwise
cause the Plan to fail to meet the multiple use of alternative limitation
provisions of (g) above, procedures similar to those detailed in Article 4.5(f),
(g) and (h) shall be used to bring the Plan into compliance with such
provisions.  Any Salary Deferral Contributions which must be returned to
Participants pursuant to this Article 4.6(h) shall be considered Excess
Contributions for purposes of this Plan.

 

4-12

--------------------------------------------------------------------------------


 

(d)           Determination of the Amount of Excess Matching Contributions.

 

(i)            The maximum Contribution Percentage for a Participant who is a
HCE is calculated by reducing the Contribution Percentage of the HCE with the
highest Contribution Percentage to the extent required to (1) enable the Plan to
satisfy the non-discrimination tests in Articles 4.6(a) and (g), or (2) cause
such HCE’s Contribution Percentage to equal the Contribution Percentage of the
HCE with the next highest Contribution Percentage.  This process will be
repeated, as necessary, until the Plan satisfies the non-discrimination tests in
Articles 4.6(a) and (g).

 

(ii)           The reduction of the Contribution Percentage of members of a
Family Group, if required under (i), shall be accomplished by making
proportionate reductions in the Matching Contributions allocated to the Account
of each member of the Family Group.

 

(iii)          A HCE’s Excess Matching Contribution is equal to the difference
between (1) the amount of Matching Contribution actually made to his Account
under the Plan for such Fiscal Year and (2) the amount determined by multiplying
the maximum Contribution Percentage calculated in (i) above by such HCE’s
Testing Compensation.

 

(e)           Corrective Payments.

 

(i)            Effective for Fiscal Years beginning on or after January 1, 1997,
any distribution of Excess Matching Contributions for any Fiscal Year shall be
made to Highly Compensated Employees on the basis of the amount of contributions
by, or on behalf of, such Highly Compensated Employees.  Forfeitures of Excess
Matching Contributions may not be allocated to Participants whose contributions
are reduced under this Article 4.6(j).  Excess Matching Contributions will be
distributed according to the following procedures:

 

(1)           The dollar amount of Excess Matching Contributions is computed for
each affected Highly Compensated Employee in accordance with the provisions of
the Plan currently in effect.

 

(2)           The Matching Contributions of the Highly Compensated Employee with
the highest dollar amount of Matching Contributions shall be reduced until all
Excess Matching Contributions have been distributed or until such Matching
Contributions equal the dollar amount of Matching Contributions of the Highly
Compensated Employee with the next highest dollar amount of contributions,
whichever comes first.  This amount will be distributed to the Highly
Compensated Employee with the highest dollar amount of Matching Contributions.

 

4-13

--------------------------------------------------------------------------------


 

(3)           This process shall be repeated until total Excess Matching
Contributions are distributed.

 

(4)           If these distributions are made, the Actual Contribution
Percentage is treated as meeting the nondiscrimination test of Code
Section 401(m)(2) regardless of whether the Actual Contribution Percentage, if
recalculated after distributions, would satisfy Code Section 401(m)(2).

 

(5)           For purposes of Code Section 401(m)(9), if a corrective
distribution of Excess Matching Contributions has been made, the Actual
Contribution Percentage for Highly Compensated Employees is deemed to be the
largest amount permitted under Code Section 401(m)(2).

 

(ii)           Effective for Fiscal Years beginning before January 1, 1997, any
distribution of Excess Matching Contributions for any Fiscal Year shall be made
to HCEs on the basis of the respective portions of such amounts attributable to
each of such Employees.

 

Notwithstanding any other provisions of the Plan, Excess Matching Contributions,
plus any income and less any loss allocable thereto, as determined under
Article 4.7, shall be paid or forfeited in a nondiscriminatory manner.  Excess
Matching Contributions shall be paid, if appropriate, to Participants for whom
such contributions have been made during a Fiscal Year, or forfeited, if
appropriate, no later than the last day of the succeeding Fiscal Year.  If such
Matching Contributions are not vested, they will be forfeited.  If such Matching
Contributions are vested, they will be paid to the Participant.

 

4.7           Adjustment to Corrective Payments.  Excess Deferrals and Excess
Contributions shall all be paid to the appropriate Participants, together with
an investment adjustment.  Such adjustment shall be computed by the Trustees to
establish a proportionate crediting of Trust income or loss between the excess
amounts and the amounts which are not to be returned for the Fiscal Year in
which such excess occurred.

 

4.8           Overriding Limitations.

 

(a)           Corrective Actions.  When Salary Deferral Contributions made on
behalf of Participants who are HCEs are reduced for the remainder of a Fiscal
Year, no Matching Contributions shall be made with respect to the Salary
Deferral Contributions not permitted because of such reduction.

 

(b)           Excess Deferrals.  When Excess Deferrals are paid to a
Participant, any Matching Contributions that are attributable to such Excess
Deferrals shall be forfeited.

 

4-14

--------------------------------------------------------------------------------


 

(c)           Excess Contributions.  When Excess Contributions are paid to a
Participant, any Matching Contributions that are attributable to such Excess
Contributions shall be forfeited.

 

4.9           Record Requirements.  The Trustees shall maintain such records as
may be needed to prove that for each Fiscal Year commencing on or after
January 1, 1987, the requirements of Article 4.5 and Article 4.6 are met.

 

4.10         Rollover Contributions.

 

(a)           Rollover Contributions Permitted.  The Trustees may accept a
rollover contribution from an Employee who is or is to become a Participant, in
accordance with and subject to the limitations of applicable sections of the
Code.

 

(b)           General Rules.  A rollover contribution shall be made within 60
days of the Participant’s receipt of the distribution (unless made as a Direct
Rollover) and shall not include any amounts contributed by the Employee, except
to the extent permitted by the Code and applicable regulations.  An Employee may
be required to furnish evidence satisfactory to the Trustees that the amount to
be transferred meets all of the requirements.

 

(c)           Rollovers Credited to Rollover Account.  A rollover contribution
may be made in cash and shall be credited to such Rollover Account as of the
date such contribution is received.  The Participant’s Rollover Account shall be
fully vested and shall be valued pursuant to Article 7.

 

(d)           Investment of Rollover Contributions.  If a Participant makes a
rollover contribution to the Trust, the Trustee shall invest the contributions
as part of the Participant’s Account in the Trust Fund.

 

(e)           Direct Transfer From Another Trust.  The Trustees in their sole
discretion may accept on behalf of any Participant, or Employee who is to become
a Participant, the direct transfer of amounts from any other trust qualified
under Code Section 501(a), which is part of any plan qualified under Code
Section 401(a).  In no event, however, may the Trustees accept a direct transfer
from:  (i) a defined benefit pension plan, (ii) a defined contribution plan
subject to the minimum funding standards of Code Section 412, or (iii) any other
defined contribution plan to which the requirements of Code
Section 401(a)(11)(A) apply with respect to such Participant or Employee, unless
such a direct transfer may be made under applicable law and regulation without
jeopardizing this Plan’s exempt status under Code Section 401(a)(11)(B).

 

4-15

--------------------------------------------------------------------------------


 

4.11         Transferred Employer Stock.  Effective June 1, 2000, the Trustees
shall accept on behalf of any Participant who was also a Participant in the
Stock Plan, a direct transfer of amounts from the Stock Plan to the Plan. A
transfer from the Stock Plan shall be made and held in Employer Stock and shall
be credited to the Participant’s Profit Sharing Account as of the date such
contribution is received.  The Participant’s Profit Sharing Account, with
respect to the transferred Employer Stock, shall be vested pursuant to
Article 6, shall be valued pursuant to Article 7 and shall be distributed
pursuant to Article 8, which are consistent with the terms of the Stock Plan
prior to the merger.

 

*  *  *  *  End of Article 4  *  *  *  *

 

4-16

--------------------------------------------------------------------------------


 

ARTICLE 5.
ALLOCATION OF CONTRIBUTIONS AND FORFEITURES

 

5.1           Definitions.

 

(a)           “Annual Addition” means the sum for the Limitation Year to which
the allocation pertains (whether or not allocated in such year) of all Employer
and Employee contributions and Forfeitures allocated to the Participant’s
Account in this Plan for such year and any other similar contributions to any
other defined contribution plan maintained by the Employer and an Affiliated
Employer, including Excess Contributions and Excess Matching Contributions
(regardless of when corrected or returned) and Excess Deferrals if not returned
or otherwise corrected by the April 15 following the calendar year in which
made.

 

(b)           “Annual Amount” means the lesser of 35% (1.4 x 25%) of the
Participant’s Allowable Compensation (as defined in Article 2) for such
Limitation Year or $37,500 (125% of $30,000), or such other amount as may be
established for such Limitation Year under Code Section 415(d) for any
Limitation Year.

 

(c)           “Annual Benefit” means the sum of all annual benefits payable in
the form of a single life annuity from all defined benefit plans (whether or not
terminated) maintained by a Member Employer.  Benefits payable in any other
form, except a qualified joint and survivor annuity as defined in Code
Section 417(b), shall be adjusted to the actuarial equivalent of a single life
annuity beginning at the same age.  The Annual Benefit shall not be adjusted for
any pre-retirement death or disability benefits provided.

 

(d)           “Defined Benefit Fraction” means the fraction in which the:

 

(i)            Numerator equals the Participant’s Projected Annual Benefit in
the defined benefit plan determined as of the close of the Limitation Year, and

 

(ii)           Denominator equals the lesser of 140% of the Percentage
Limitation or 125% of the Dollar Limitation.

 

(e)           “Defined Contribution Fraction” means the fraction in which the:

 

(i)            Numerator equals the sum of a Participant’s Annual Additions for
each Limitation Year to date from all defined contribution plans (whether or not
terminated) maintained by the Employer, less any Transition Amounts, and

 

(ii)           Denominator equals the sum of the Annual Amounts for each
Limitation Year included in the Participant’s Service, plus any Transition
Amounts.

 

5-1

--------------------------------------------------------------------------------


 

(f)            “Dollar Limitation” means the adjusted value of $90,000, or such
other amount as may be in effect on the last day of the Limitation Year pursuant
to Code Section 415(d), based on the age of the Participant when the benefit
begins as follows:

 

Age

 

Limitation Adjustment Under the Defined Benefit Plan

 

 

 

Over the Social Security Normal Retirement Age

 

Limitation is actuarially increased based on the mortality table used for
actuarial equivalence in the Plan and 5% interest, but not more than the
actuarial increase (if any) specified in the Defined Benefit Plan

 

 

 

Social Security Normal Retirement Age

 

No adjustment

 

 

 

Age 62 and over but below Social Security Normal Retirement Age

 

Limitation is reduced by 5/9% for each of the first 36 months and by 5/12% for
each of the next 24 months that the age precedes Social Security Normal
Retirement Age

 

 

 

Under 62

 

The lesser of:

 

(i)            actuarial equivalent of limitation for age 62, based on the
mortality table used for actuarial equivalence in the Plan and 5% interest, and

 

(ii)           the limitation at age 62 multiplied by the ratio of the Plan’s
early retirement factor at age of commencement to the Plan’s early retirement
factor at age 62

 

If a Participant has completed less than ten years of Service in the Defined
Benefit Plan, the Dollar Limitation shall be adjusted by multiplying such
limitation by a fraction, the numerator of which is the Participant’s number of
years (or part thereof) of Service not to exceed ten, and the denominator of
which is ten.

 

(g)           “Limitation Account” means an account expressly set up and
maintained to hold Excess Annual Addition amounts contributed in error pursuant
to Article 5.3(b).

 

(h)           “Limitation Year” means the Fiscal Year.

 

(i)            “Percentage Limitation” means 100% of the average of Allowable
Compensation (as defined in Article 2) paid or accrued over the three (or the
Participant’s actual number of years of Service, if fewer) consecutive
Limitation Years included in the Participant’s Service which produce the highest
average.  If a Participant has completed less than ten years of Service with a
Member Employer, this limitation shall be adjusted by multiplying such amounts
by a fraction, the numerator of which is the Participant’s number of years of
Service (or part thereof), and the denominator of which is ten.  In no event
shall the reduction for less than 10 years of Service reduce this limitation to
an amount less than one-tenth of the applicable limitation (as determined
without regard to this paragraph).

 

5-2

--------------------------------------------------------------------------------


 

(j)            “Projected Annual Benefit” means the Annual Benefit that a
Participant in a defined benefit plan would be entitled to under the terms of
that plan based on the following assumptions:

 

(i)            The Participant will continue employment until normal retirement
age (or his current age, if later) under the terms of that plan;

 

(ii)           The Participant’s compensation for the applicable limitation year
will remain the same until his normal retirement age under (i) above; and

 

(iii)          All other relevant factors used to determine benefits under that
plan for the applicable limitation year will remain constant for all future
limitation years.

 

(k)           “Social Security Normal Retirement Age” means the age when
unreduced old-age benefits are available from Social Security (as adjusted
pursuant to Code § 415(b)(8)), rounded to the next higher year, according to the
following table:

 

Year of Birth

 

Social Security
Normal Retirement Age

1937 and Before

 

65

1938-1954

 

66

1955 and After

 

67

 

(l)            “Super Top-Heavy” means a Plan which is Top-Heavy after
substituting 90% for 60% in the definition for Top-Heavy in Article 2.

 

(m)          “Transition Amount” means an amount which is permanently subtracted
from the numerator or added to the denominator of the Defined Contribution
Fraction pursuant to transition rules related to the amendments of Code
Section 415.

 

5.2           Allocation Methods.

 

(a)           Salary Deferral, Non-Elective, Matching, Top-Heavy Minimum and
Restoration Contributions.  Salary Deferral, Non-Elective, Matching, Top-Heavy
Minimum and Restoration Contributions are allocated as provided in Article 4.

 

(b)           Profit Sharing Contributions.  Member Employer Profit Sharing
Contributions and amounts in Limitation Accounts attributable to Member Employer
Profit Sharing Accounts for any Fiscal Year, shall be allocated as of the last
day of such Fiscal Year to the Profit Sharing Accounts of all Eligible
Participants of the Member Employer in the ratio that each such Eligible
Participant’s Plan Compensation from such Member Employer during the Fiscal

 

5-3

--------------------------------------------------------------------------------

 

Year bears to the aggregate Plan Compensation of all Eligible Participants of
the Member Employer for the Fiscal Year.

 

(c)           Overriding Top-Heavy Minimum Allocation.  Notwithstanding the
provisions of Article 5.2(b), for any Fiscal Year during which the Plan is a
Top-Heavy Plan the requirements of Article 4.2(e) shall be met.

 

5.3           Limitations on Annual Allocations.

 

(a)           Limitation Amount.

 

(i)            Notwithstanding any other provision of this Plan to the contrary,
for Fiscal Years beginning on or after January 1, 1995, the Annual Addition to a
Participant’s Account for any Limitation Year shall not exceed the lesser of 25%
of the Employee’s Allowable Compensation or $30,000, or such other amount for
the Limitation Year as may be established under Code Section 415(d).

 

(ii)           Notwithstanding any other provision of this Plan to the contrary,
for Fiscal Years beginning before January 1, 1995, the Annual Addition to a
Participant’s Account for any Limitation Year shall not exceed the lesser of 25%
of the Employee’s Allowable Compensation or $30,000 (or, if greater, ¼ of the
dollar limitation in effect under Code Section 415(b)(1)(A)), or such other
amount for the Limitation Year as may be established under Code Section 415(d).

 

(b)           Treatment of Excess Annual Addition Made in Error.  In the event
that (as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s compensation, a reasonable error in determining the
amount of elective deferrals or other limited facts and circumstances which the
Internal Revenue Service finds to be applicable) an amount would otherwise be
allocated which would result in the Annual Addition limitation being exceeded
with respect to any Participant, the excess amount shall be eliminated:

 

(i)            First, by returning to such Participant, to the extent necessary
his Salary Deferral Contributions, if any.  A return of Salary Deferral
Contributions shall include investment gains attributable to such contributions
determined as provided in Article 4.7;

 

(ii)           Second, by holding any excess Profit Sharing and/or Matching
Contribution amounts in a Limitation Account.  Any amounts in the Limitation
Accounts shall be reallocated among the appropriate Accounts of Eligible
Participants pursuant to Article 5.2 as of the last day of each succeeding
Fiscal Year until the excess is exhausted, provided that the Annual Addition
limitation with respect to any Participant may not be exceeded in any Limitation
Year.  No allocation of contributions may be

 

5-4

--------------------------------------------------------------------------------


 

credited to the Accounts of Eligible Participants in succeeding years until such
excess has been exhausted.

 

5.4           Overall Limitation for Different Types of Plans.

 

(a)           General Limitation.  For Limitation Years beginning before
January 1, 2000 only, a Participant in this Plan is also a Participant in a
qualified defined benefit pension plan maintained by the Employer or an
Affiliated Employer (or was at any time a Participant in such a defined benefit
pension plan maintained by the Employer or an Affiliated Employer which has
since been terminated), the sum of the Defined Contribution Fraction and the
Defined Benefit Fraction for any Limitation Year shall not exceed 1.0. If a
restriction on contributions or benefits is required for any Employee, such
restriction will first be applied to the CH2M Hill Retirement and Tax-Deferred
Savings Plan.

 

(b)           Super Top-Heavy Limitation.  For Limitation Years beginning before
January 1, 2000 only, for each Fiscal Year in which the Plan is Super Top-Heavy
or if the Plan is Top-Heavy and the minimum contribution under Article 4.2(e) is
less than 7.5%, 100% shall be substituted for 125% wherever it appears in
Articles 5.1(b) and (d), unless no additional allocations or benefits accrue to
any affected Participant.

 

5.5           Restoration Procedures.

 

(a)           Computing Amounts.  In the event that a Participant’s Account was
improperly excluded in any year from an allocation of Employer contributions and
Forfeitures pursuant to Article 5.2, such Participant’s Account shall be
restored to its correct status by the addition of amounts that are determined as
follows:

 

(i)            First, an amount will be computed on the same basis as Employer
contributions and Forfeitures that were allocated to the Accounts of other
Eligible Participants under Article 5.2 in each year for which restoration is
necessary, and

 

(ii)           Second, Trust Fund income, gain or loss attributable to amounts
that should have been allocated under (i) above will be computed on the same
basis that Trust Fund income, gain or loss was allocated to other Participants’
Accounts in the valuation process described in Article 7.2 in each year for
which restoration is necessary.

 

(b)           Income, Gain or Loss.  In the event that a Participant’s Account
was improperly excluded in any year from an allocation of Trust Fund income,
gain or loss pursuant to the valuation process described in Article 7.2, such
Participant’s Account shall be restored to its correct status by the addition or
subtraction of

 

5-5

--------------------------------------------------------------------------------


 

amounts that should have been allocated under Article 7.2 in each year for which
restoration is necessary.

 

(c)           Source of Amounts.  Such amounts shall be restored first from
Forfeitures, if any; and then, if necessary, the Member Employer shall
contribute an amount which is necessary to fully restore each improperly
excluded Account.

 

*  *  *  *  End of Article 5  *  *  *  *

 

5-6

--------------------------------------------------------------------------------


 

ARTICLE 6.
VESTING OF ACCOUNTS

 

6.1           Automatic Vesting.

 

(a)           Retirement, Death or Disability.  The value of a Participant’s
Account shall become fully vested (i) when the Participant attains his Normal
Retirement Date or reaches age 55 and completes 5 Years of Service while an
Employee, or (ii) upon his termination of employment by reason of death or
Disability.

 

(b)           Employee Account.  A Participant’s Employee Account shall be fully
vested at all times.

 

(c)           Non-Elective Account.  A Participant’s Non-Elective Account shall
be fully vested at all times.

 

6.2           Vesting Based on Service.

 

(a)           General Rule.  Except as otherwise provided in Article 6.4(e) and
Article 14.3, a Participant’s Employer Account shall become vested in accordance
with the following schedule:

 

Years of Service

 

Vested Percentage

 

Less than 2 years

 

0

%

2 years

 

20

%

3 years

 

40

%

4 years

 

60

%

5 years

 

80

%

6 years or more

 

100

%

 

(b)           Special Rule.  Notwithstanding the foregoing, effective July 1,
1995, Participants employed by Member Employer Operations Management
International, Inc. shall vest in accordance with the following schedule:

 

Years of Service

 

Vested Percentage

 

Less than 1 year

 

0

%

1 year

 

20

%

2 years

 

40

%

3 years

 

60

%

4 years

 

80

%

5 years or more

 

100

%

 

6-1

--------------------------------------------------------------------------------


 

6.3           Years of Service for Vesting.

 

(a)           Year of Service.  An Employee shall be credited with one year of
Service for vesting for each full year in his Period of Service, as defined in
Article 9.3.

 

(b)           Termination Prior to Vesting.  If the vested percentage applicable
to a Participant’s Employer Account is 0% at the time his Service terminates,
his Service prior to such termination shall be disregarded for vesting purposes
if he is reemployed after he has incurred 5 consecutive Breaks in Service.

 

6.4           Forfeitures and Restorations.

 

(a)           Forfeitures on Date of Termination.  Any remainder of a
terminating Participant’s Account which is not vested shall be forfeited on the
earliest to occur of the following dates:

 

(i)            The date of termination of the Participant, provided that this
date applies only if the Participant did not then have a vested interest in his
Account;

 

(ii)           The date on which the terminated Participant receives payment of
his entire vested interest;

 

(iii)          The date on which the Participant completes five consecutive
one-year Breaks in Service.

 

(b)           Application of Forfeitures.  Forfeitures of Participants’ Matching
and Profit Sharing Accounts during a Fiscal Year (including Forfeitures of
Matching Contributions under Article 4) which are not used to restore a
Participant’s Account as of the last day of such Fiscal Year shall be used for
any of the following purposes: (i) to reduce future Matching and/or Profit
Sharing Contributions, (ii) to pay the reasonable expenses of administering the
Plan, and (iii) to be allocated as of the last day of the Fiscal Year to the
Matching and/or Profit Sharing Accounts of Eligible Participants, as designated
by the Employer.  Forfeitures of this Plan shall be available as provided under
this subsection without regard to the Member Employer which contributed such
assets.

 

(c)           Reemployment After Forfeiture.  If a Participant is reemployed
before incurring five (5) consecutive Breaks in Service, any amounts forfeited
shall be treated as follows:

 

(i)            Restoration If No Distribution.  In the event a Participant did
not receive a distribution of his vested interest, any amounts previously
forfeited shall be fully restored as provided in (iii) below and shall be
recredited to the Participant’s Account as of his reemployment date.

 

6-2

--------------------------------------------------------------------------------


 

(ii)           Restoration If Total Distribution Repaid.  In the event a
distribution of a Participant’s entire vested Account was made to him, the
forfeited amount shall be fully restored as provided in (iii) below if he makes
an after-tax contribution (which shall not be subject to Code Section 401(m)) of
the full amount of the prior distribution before the date which is 5 years after
he is reemployed by the Employer or before the date on which he incurs 5
consecutive Breaks in Service, if earlier.  If the Participant does not make
such contribution by that date, the forfeited amount will not be restored.

 

(iii)          Source of Restored Amounts.  Forfeited amounts to be restored for
any Fiscal Year may be restored from Forfeitures as of the last day of a Fiscal
Year, from additional Employer contributions for such Fiscal Year, from Trust
income, or from a combination of these methods, as determined by the Trustees.

 

(d)           No Partial Repayments Permitted.  A Participant shall not be
permitted to repay part of a distribution.

 

(e)           No Restoration After Five Consecutive Breaks in Service.  If a
Participant is reemployed after five (5) consecutive Breaks in Service, no
portion of his non-vested Account shall be restored and any undistributed vested
interest shall be maintained as a separate fully vested Account.

 

6.5           No Divestment.  Except as provided under Articles 4.3(b), 6.7 and
14.8, a Participant’s vested rights shall not be subject to divestment for any
reason.

 

6.6           Amendment to Vesting.  Notwithstanding any other provisions of
this Article 6, if any amendment is adopted changing the vesting schedule under
the Plan, any Participant having at least three years of Service (as determined
in accordance with Article 6.3(a)) as of the last day of the election period
shall have the right at any time during the election period beginning on the
date such amendment is adopted and ending 60 days following the latest of
(i) the date the amendment is adopted, (ii) the date it becomes effective, or
(iii) the date the Participant receives notice of such amendment, to elect in
writing to have such Participant’s nonforfeitable percentage computed without
regard to such amendment.  Such election shall be irrevocable.

 

6.7           Lost Participants.

 

(a)           Participant’s Account.  If all or a portion of a Participant’s
Account becomes payable under Article 8 and the Trustees, after a reasonable
search, cannot locate the Participant or his Beneficiary (if such Beneficiary is
entitled to payment), the vested Account shall:

 

(i)            Be used to establish an Individual Retirement Account in the
Participant’s name; or

 

6-3

--------------------------------------------------------------------------------


 

(ii)           Remain in the Plan for a sufficient period of time so that under
state law the Account would escheat, at which point the Account shall be
forfeited and reallocated, in accordance with Articles 4 and 5, as of such date
as the Trustees may decide.

 

(b)           Search for Participants.  The Trustees shall make a reasonable
attempt to find such a Participant, including securing any assistance available
from the Internal Revenue Service.

 

(c)           Restoration.  If an Account is forfeited under this Article 6.7,
and the Participant or his Beneficiary subsequently presents a valid claim for
benefits to the Trustees, the Trustees shall cause the vested Account, equal to
the amount that was forfeited under this Article 6, to be restored in accordance
with the provisions of Article 5.5.

 

*  *  *  *  End of Article 6  *  *  *  *

 

6-4

--------------------------------------------------------------------------------


 

ARTICLE 7.
PARTICIPANTS’ ACCOUNTS

 

7.1           Separate Accounts.  The Trustees shall open and maintain a
separate Account for each Participant.  Each Participant’s Account shall reflect
the amounts allocated thereto and distributed therefrom, the market value of the
investments of such Account, if available, and with respect to Employer Stock,
such other information as affects the value of the Participant’s Account.

 

7.2           Determination of Value of Participant Accounts.  As of each
Valuation Date, the Trustees shall determine the value of each Participant
Account based on:

 

(a)           contributions credited to the Account through such date,

 

(b)           withdrawals or other distributions paid from the Account through
such date, and

 

(c)           the net asset value as of such date of each separate investment
fund (established as provided in Article 13) in which the Participant Account is
invested on such date; provided, however, that if no valuation is made on such
date, the most recent valuation shall apply.

 

7.3           Valuation Dates.  The General Trust Fund shall be valued as of the
last day of each Fiscal Year and as of any other date the Trustees decide to
value the Trust Fund, as provided in Article 7.4.

 

7.4           Special Valuation Dates.  The Trustees may determine the fair
market value of the Trust Fund and may make a determination of Trust income or
loss as of any date other than the last day of a Fiscal Year.  If the allocation
of such Trust income or loss will produce a significant change in the value of
Participants’ Accounts, and if such valuation shall affect a distribution, then
such date shall thereupon be deemed a Valuation Date, and Trust income or loss
shall be allocated to Participant’s Accounts in accordance with the provisions
of Article 7.2.

 

7.5           Accounts to be Valued.  All sub-accounts of all Participants shall
be valued at each Valuation Date.

 

7.6           Statement of Accounts.  As soon as practicable after the end of
each calendar quarter, the Trustees shall furnish to each Participant a
statement of his Account, determined as of the end of such calendar quarter,
except that the portion of a Participant’s Account invested in Employer Stock
may be determined as of the end of the previous Fiscal Year.  Upon the discovery
of any error or miscalculation in an Account, the Trustees shall correct it, to
the extent correction is practically feasible.  Statements to Participants are
for reporting purposes only, and no allocation, valuation or statement shall
vest any right or title in any part of the Trust Fund, nor require any
segregation of Trust assets, except as is specifically provided in this
Agreement.

 

7-1

--------------------------------------------------------------------------------


 

7.7           Valuation of Account When Payment Due.  The amount of the payment
shall be based on the value of the Participant’s Account at the time the payment
is processed; provided, however, that with respect to Employer Stock the payment
shall be based on the amount received on the trade date determined in accordance
with Article 8.5(d).

 

*  *  *  *  End of Article 7  *  *  *  *

 

7-2

--------------------------------------------------------------------------------


 

ARTICLE 8.
DISTRIBUTIONS AND WITHDRAWALS

 

8.1           General.  Benefits under the Plan shall be distributed solely from
the Trust.  The Employer has no liability or responsibility for Plan benefits or
for the Trust.  No distribution shall be made or commenced prior to the
Participant’s termination of employment, except as required under
Article 8.3(d) and permitted under Article 15.2(b) and except for withdrawals in
accordance with Article 8.9.  Distributions can also be made upon termination of
the Plan subject to the provisions of Article 8.10.  All distributions from the
Plan will be made in accordance with Code Section 401(a)(9) and the regulations
thereunder including the transition rules in Proposed Treasury Regulation
Section 1.401(a)(9)-l and the incidental death benefit requirements of Proposed
Treasury Regulation Section 1.401(a)(9)-2.  The provisions of Code
Section 401(a)(9) shall override any distribution option under the Plan which
might be inconsistent with such provisions.

 

A distribution to a Participant shall be made solely from his Account.  When a
distribution is to be made, his Account shall be valued in accordance with
Article 7.2. The amount to be paid to him shall be based on his vested interest
as determined in Article 6.

 

8.2           Administrative Rules.

 

(a)           Authority.  Distributions shall be made only in accordance with
the directions of the Trustees.  The Trustees have the authority to direct the
distributions in accordance with the terms and conditions of the Plan, but the
Trustees shall have no power of discretion or consent with regard to a
Participant’s or Beneficiary’s choice of the form or timing of a distribution,
except as specifically stated herein or to the extent that the Trustees are
constrained by the options available under the Plan or by the requirements of
law or regulation.

 

(b)           Claims.  A Participant, Beneficiary or Alternate Payee has the
right to file a claim for benefits as set forth in Article 11.5.

 

8.3           Timing of Distributions.

 

(a)           Cashout of Amounts Under $5,000.  Distribution shall be made in a
lump sum as soon as practicable after the Participant’s termination of
employment if the Participant’s vested Account does not exceed the following:

 

(i)            For Plan Years beginning on or after August 6, 1997, $5,000
calculated as of—

 

(1)           the time of distribution or any other time, for distributions made
before March 22, 1999, or

 

8-1

--------------------------------------------------------------------------------

 

(2)           the time of distribution, for distributions made on or after
March 22, 1999.

 

(ii)           For Plan Years beginning before August 6, 1997, $3,500 calculated
as of the time of distribution or any previous time.

 

(iii)          Such other maximum amount as may be determined from time to time
in accordance with the Code or regulations.

 

(b)           Amounts Over $5,000.  If the Participant’s vested Account exceeds
the cashout requirements of Article 8.3(a), the Participant may elect to:

 

(i)            Receive a distribution as soon as practicable after the
Participant’s termination of employment and the amount can be determined, or

 

(ii)           Defer receipt of his distribution in accordance with (d) below. 
Unless otherwise elected by the Participant under (d) below, the payment of
benefits under the Plan to the Participant will not begin later than the 60th
day after the end of the Fiscal Year in which the latest of the following
occurs:

 

(1)           The date on which the Participant attains the earlier of Age 65 or
his Normal Retirement Date,

 

(2)           The date which is the 10th anniversary of his commencement of
participation in the Plan, or

 

(3)           The date of termination of his service with the Employer;

 

However, if the amount of the payment cannot be ascertained and/or the
Participant cannot be located by the date required above, payment shall be made
within 60 days after all of these facts are known.

 

Notwithstanding the foregoing, no payments may be made to a Participant prior to
his Normal Retirement Date if his vested Account exceeds the cashout
requirements of Article 8.3(a), unless the written consent of the Participant is
obtained by the Trustees within the 90-day period prior to commencement of the
distribution.

 

(c)           Information and Rights.  Not earlier than 90 days before the
Participant’s distribution date, the Plan Administrator shall provide a benefit
notice to a Participant who is eligible to make an election or required to
consent under this Article.  The benefit notice shall explain the methods of
distribution from the Plan, including the material features and relative values
of those methods, the Participant’s right to defer distribution until the
Participant attains his or her Required Beginning Date and the Participant’s
right to consider

 

8-2

--------------------------------------------------------------------------------


 

whether to elect a distribution for a period of at least 30 days.  Such
distribution may commence less than 30 days after the benefit notice is given,
provided that the Participant, after receiving the notice, affirmatively elects
a distribution.

 

(d)           Required Distributions.  A Participant who meets the requirements
of Article 8.3(b) may defer a distribution by providing the Trustees with a
written, signed notice specifying the date on which the distribution is to
commence, provided that the distribution shall be made no later than the April 1
following the last day of the calendar year in which a Participant attains age
70 ½.  Notwithstanding the foregoing, for Fiscal Years beginning on or after
January 1, 1997, a Participant who is not a 5% Owner under
Article 2.31(b)(i) may elect to defer a distribution to the later of April 1
following the last day of (i) the calendar year in which the Participant attains
age 70½, or (ii) the calendar year in which the Participant retires.

 

8.4           Treatment of Deferred Amounts.  Where the distribution of a
Participant’s Account is to be deferred, the vested portion shall continue to be
held and invested as an Account of the Trust subject to revaluation as provided
in Article 7.

 

8.5           Methods of Distribution.

 

(a)           Method.  Distribution to any Participant or Beneficiary shall be
made in a lump sum, in cash and kind, subject to paragraph (c).

 

(b)           Timing.  If the amount of a distribution cannot be determined by
the date specified under Article 8.3, payment of benefits shall be made no later
than 60 days after the earliest date on which the amount of the distribution can
be determined.

 

(c)           In Kind Distribution.  In kind distributions shall be (i) made
only in a form of investment that was held on behalf of the Participant in a
separate investment fund pursuant to Article 12.6 immediately preceding the date
of distribution, (ii) limited to the amount of such investment so held, and
(iii) based on the fair market value of the distributable property, as
determined by the Trustees at the time of distribution.  Notwithstanding the
foregoing, no distribution shall be made in the form of Employer Stock.

 

(d)           Distribution Delayed Until Trade Date.  To the extent that a
Participant is entitled to a distribution of all or a portion of his Account
that is invested in Employer Stock, the Participant shall receive such
distribution as soon as reasonably practicable after the Trustees are able to
liquidate sufficient shares of Employer Stock to permit the distribution.

 

8-3

--------------------------------------------------------------------------------


 

8.6           Distribution Upon Death of Participant.

 

(a)           Distribution Made to Participant’s Beneficiary.  The vested
portion of a Participant’s Account which remains at his death shall be
distributed to the Participant’s Beneficiary in accordance with the provisions
of this Article 8.6.

 

(b)           General Rules.  If a Participant dies before his distribution has
been made, his vested Account shall be distributed within 5 years after the
death of the Participant.  In addition:

 

(1)           If the Beneficiary is the deceased Participant’s surviving spouse,
distributions may be deferred until the date on which the Participant would have
attained age 70½ , and

 

(2)           If such surviving spouse dies before receiving any distributions,
the provisions of this Article 8.6 shall be applied as if such spouse were the
Participant.

 

8.7           Distributions to Minors or Legally Incompetents.  In case of any
distribution to a minor or to a legally incompetent person, the Trustees may
make the distribution to his legal representative, to a designated relative, or
directly to such person for his benefit.  The Trustees shall not be required to
oversee the application, by any third party, of any distributions made pursuant
to this Article 8.7.  Distributions made under this Article 8.7 shall be in
accordance with the provisions of this Article 8.

 

8.8           Tax Information To Be Provided.  The Trustees shall provide to
each Participant, Beneficiary or Alternate Payee who receives an eligible
rollover distribution (as defined in Code Section 402(f)), at the time such
distribution is made, a written explanation of the (1) provisions under which
the distribution will not be subject to tax if timely transferred to an eligible
retirement plan and, if applicable; (2) provisions regarding the availability of
tax treatment of the distribution.

 

8.9           In-Service Withdrawals.

 

(a)           Withdrawals Permitted for Hardship.

 

(i)            At the request of a Participant, the Trustee shall authorize a
withdrawal at any time from his Salary Deferral or Rollover Account, provided
that authorization for such withdrawal and the amount thereof shall be given
only on account of hardship incurred by the Participant which imposes immediate
and heavy financial needs which may not reasonably be met by the Participant’s
other resources.  Such withdrawal shall not exceed the amount required to meet
the immediate financial need created by the hardship including any taxes or
penalties created by such withdrawal.  The amount which may be withdrawn from
such Participant’s Salary Deferral and Rollover  Account shall not exceed the
lesser of:

 

8-4

--------------------------------------------------------------------------------


 

(1)           The value of his Salary Deferral and Rollover Accounts (exclusive
of any amount invested in Employer Stock); or

 

(2)           The value of his Salary Deferral and Rollover Accounts as of
December 31, 1998 (exclusive of any amount invested in Employer Stock), plus the
total of the Salary Deferral Contributions made for the Participant since
December 31, 1998, less any amounts withdrawn after such date.

 

(ii)           A distribution shall be deemed to be due to an immediate and
heavy financial need if it is on account of:

 

(1)           Medical expenses incurred or anticipated by the Employee or his
spouse or other dependent or the need of these persons to obtain medical care;

 

(2)           Costs directly related to the purchase (excluding mortgage
payments) of the Employee’s principal residence;

 

(3)           Payment of tuition and related education fees for the next 12
months of post-secondary education for the Employee or his spouse or dependents;

 

(4)           The need to prevent the eviction from or the foreclosure on the
mortgage of the Employee’s principal residence;

 

(5)           Such other needs to be added by the Commissioner of Internal
Revenue.

 

(iii)          A distribution shall be treated as necessary to satisfy a
financial need if:

 

(1)           The Employee has obtained all distributions, other than for
hardship, and all non-taxable loans currently available under the Plan and any
other plan maintained by the Employer;

 

(2)           No contributions shall be added to the Employee’s Salary Deferral
Account and no elective contributions shall be made by such participant to any
other plan sponsored by the Employer for a period of 12 months after receipt of
the hardship distribution, and such Employee shall be a Suspended Participant
during this 12-month period; and

 

(3)           The maximum amount of Salary Deferrals that the Employee can made
in the calendar year immediately following the year in which the hardship
distribution is received is equal to the applicable maximum amount for such
calendar year less the Salary

 

8-5

--------------------------------------------------------------------------------


 

Deferrals made by the Employee in the calendar year in which the distribution
was received.

 

(b)           Withdrawals Permitted Without Hardship.  A Participant who has
attained age 59½ may withdraw amounts from his Salary Deferral or Rollover
Account regardless of hardship by giving the Trustees notice of his intention to
make such a withdrawal at least 30 days prior to the withdrawal, and to the
extent such a withdrawal is to be made from amounts invested in Employer Stock,
subject to the timing required under Article 8.5(d).

 

(c)           Consent Required.  All withdrawals are subject to written
Participant Consent to the extent required by applicable law and regulation.

 

(d)           Withdrawal Charged to Participant’s Account.  The Trustees shall
make a distribution to a Participant of the amount which such Participant is
eligible to withdraw, and the amount of such withdrawal shall be charged by the
Trustees against the Participant’s Salary Deferral or Rollover Account. 
Withdrawals under this Article 8.9 will be charged against the Participant’s
Account as of the specified date of withdrawal, but no interest or other income
credit shall accrue with respect to such amounts to be withdrawn on account of
any period elapsing between the withdrawal date and the actual date of payment.

 

(e)           Trustees Establish Rules.  The Trustees have the power to
establish uniform and nondiscriminatory rules and from time to time to modify or
change such rules governing the manner and method by which in-service
withdrawals may be made.

 

8.10         Limitations on Distributions Upon Plan Termination.  Distributions
of a Participant’s Salary Deferral and Non-Elective Accounts upon termination of
the Plan shall not commence prior to the Participant’s termination of employment
or his attainment of age 59½ except for hardship withdrawals in accordance with
Article 8.9, unless payment is made in a lump sum and (i) no successor defined
contribution plan (as defined in Treasury regulations) is adopted; (ii) the only
successor plan (as defined in Treasury regulations) is an ESOP as defined in
Code Section 4975(e)(7); or (iii) the distribution is:

 

(1)           After the date of disposition of all Employer assets used in its
trade or business to a non-Affiliated Employer by whom the Participant is still
employed;

 

(2)           After the date of sale of an incorporated Affiliated Employer’s
interest in a subsidiary by whom the Participant is employed; or

 

(3)           As otherwise permitted by applicable law and regulations.

 

8-6

--------------------------------------------------------------------------------


 

8.11         Direct Rollovers.

 

(a)           In General.  This Article 8.11 applies to distributions made on or
after January 1, 1993.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Article,
a distributee may elect, at the time and in the manner prescribed by the
Trustees, to have an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

(b)           Definitions Pertaining to Direct Rollovers.

 

(i)            Eligible rollover distribution:  An eligible rollover
distribution is any distribution of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: 
(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code Section 401(a)(9); (3) any portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation of Employer securities); or
(4) effective January 1, 2000, hardship distributions made pursuant to
Article 8.9(a).

 

(ii)           Eligible retirement plan:  An eligible retirement plan is an
individual retirement account described in Code Section 408(a), an annuity plan
described in Code Section 403(a), an individual retirement annuity described in
Code Section 408(b), or a qualified trust described in Code Section 401(a), that
accepts the distributee’s eligible rollover distribution.  However, in the case
of an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.

 

(iii)          Distributee:  A distributee includes an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order, as defined in Code
Section 414(p), are distributees with regard to the interest of the spouse or
former spouse.

 

(iv)          Direct Rollover:  A direct rollover is a payment by the Plan to
the eligible retirement plan specified by distributee.

 

*  *  *  *  End of Article 8  *  *  *  *

 

8-7

--------------------------------------------------------------------------------


 

ARTICLE 9.
SERVICE

 

9.1           General Definitions.

 

(a)           “Service” means an Employee’s total period of employment with the
Employer, including service with a predecessor entity or an Affiliated Employer,
as measured from the Employee’s date of hire with such predecessor entity or
Affiliated Employer.  Throughout this Article 9, Employer shall include
Affiliated Employer and any predecessor entity.

 

(b)           “Hour of Service” means:

 

(i)            Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for the Employer.

 

(ii)           Each hour for which an Employee is paid, or entitled to payment,
by the Employer on account of a period of time during which no duties are
performed (regardless of whether the employment relationship has terminated) due
to vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence; provided that no Hours of Service shall
be credited to an Employee:

 

(1)           For a period during which no duties are performed if payment is
made or due under a plan maintained solely for purpose of complying with
applicable worker’s compensation, unemployment compensation, or disability
insurance laws;

 

(2)           On account of any payment made or due an Employee solely as
reimbursement for medical or medically related expenses incurred by the
Employee,

 

(3)           On account of any payment made to an Employee as severance pay,
unless the severance pay is in lieu of advance notice of termination.

 

(iii)          Each hour not otherwise credited under the Plan for which back
pay, irrespective of mitigation of damages, has either been awarded or agreed to
by the Employer.  Such hours are to be credited to the period or periods to
which the award or agreement pertains.  If this provision results in an Employee
becoming an Eligible Participant for a Fiscal Year in which he was not otherwise
an Eligible Participant under Article 5 or if this provision results in an
increase in the vested percentage applicable to a Participant’s Account which
has been forfeited under Article 6, the Trustees shall establish equitable
procedures for determining and allocating any resulting amounts to such
Employee’s Account.

 

9-1

--------------------------------------------------------------------------------


 

(iv)          No more than 501 Hours of Service shall be credited under Articles
9.1(b)(ii) or (iii) to an Employee on account of any single continuous period of
time during which the Employee performs no duties for the Employer.

 

9.2           Crediting of Hours Subject to DOL Regulation.  The calculation of
the number of Hours of Service to be credited under Articles 9.1(b)(ii) and
(iii) for periods during which no duties are performed, and the crediting of
such Hours of Service to periods of time for purposes of computations under the
Plan, shall be determined by the Trustees in accordance with the rules set forth
in the Department of Labor Regulation Section 2530.200b-2 paragraphs (b) and
(c), which rules shall be consistently applied with respect to all employees
within the same job classifications.

 

9.3           Elapsed Time Service Definitions.

 

(a)           “Break in Service” means a one year Period of Severance.  Solely
for purposes of determining whether a Break in Service has occurred, a one year
period of absence shall be disregarded, provided such absence is:

 

(i)            By reason of pregnancy or the birth of a child of the Employee;

 

(ii)           By reason of the placement of a child with the Employee in
connection with his adoption of such child; or

 

(iii)          For purposes of caring for any such child for a period beginning
immediately following such birth or placement, and further provided that the
Employee provides the Plan Administrator with such timely information as the
Plan Administrator may reasonably require to establish that the absence is for a
reason described above.

 

(b)           “Employment Commencement Date” means each of the following:

 

(i)            The date on which an Employee first performs an Hour of Service
for an Employer with respect to which such Employee is compensated or entitled
to compensation by the Employer.

 

(ii)           In the case of an Employee who incurs a Period of Severance and
who is subsequently reemployed by the Employer, the term Employment Commencement
Date means the first day following such Period of Severance on which such
Employee performs an Hour of Service for the Employer with respect to which he
is compensated or entitled to compensation.

 

(c)           “Period of Service” shall mean the period of time beginning on an
Employee’s Employment Commencement Date and ending on his Severance

 

9-2

--------------------------------------------------------------------------------


 

Date.  Periods of Service shall be measured under the elapsed time method as
authorized under regulations promulgated by the Secretary of Labor.

 

Periods of Service shall also be subject to the following:

 

(i)            If an Employee severs from Service by quit, discharge or
retirement and returns to Service within 12 months, that Period of Severance
shall be considered as part of that Employee’s Period of Service.

 

(ii)           Notwithstanding the rule in subparagraph (i) above, if an
Employee severs from Service by reason of quit, discharge or retirement after a
period of absence from service of 12 months or less, which period of absence
occurred for reasons other than a quit, discharge or retirement, such period of
absence shall be considered as part of the Employee’s Period of Service only if
such Employee performs an Hour of Service within 12 months of the date on which
the Employee was first absent from service.

 

An Employee is considered to have returned to service on his new Employment
Commencement Date.

 

(d)           “Period of Severance” means the period of time beginning on an
Employee’s Severance Date and ending on the Employee’s new Employment
Commencement Date, if any, following thereafter.

 

(e)           “Severance Date” means the date on which an Employee quits,
retires, is discharged or dies, or, if earlier, the first anniversary of the
beginning of a period of absence from service (for reasons other than a quit,
retirement, discharge or death, such as vacation, holiday, sickness, disability,
leave of absence or lay off).

 

*  *  *  *  End of Article 9  *  *  *  *

 

9-3

--------------------------------------------------------------------------------

 

ARTICLE 10.
FIDUCIARY RESPONSIBILITY

 

10.1         Named Fiduciaries.  The authority to control and manage the
operation and administration of the Plan shall be allocated as provided in this
Agreement between the Employer and the Trustees, all of whom are named
fiduciaries under ERISA.

 

In addition, procedures for the appointment of another fiduciary, an investment
manager, are set forth in Article 12.4.

 

10.2         Fiduciary Standards.  Each fiduciary shall discharge its duties
with respect to the Plan solely in the interest of the Participants and
Beneficiaries as follows:

 

(a)           For the exclusive purpose of providing benefits to Participants
and their Beneficiaries and defraying reasonable expenses of administering the
Plan;

 

(b)           With the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims;

 

(c)           By diversifying the investments of the Trust Fund so as to
minimize the risk of large losses, unless under the circumstances it is clearly
prudent not to do so; and

 

(d)           In accordance with this Trust Agreement.

 

10.3         Fiduciaries Liable for Breach of Duty.  A fiduciary shall be
liable, as provided in ERISA, for any breach of his fiduciary responsibilities. 
In addition, a fiduciary under this Plan shall be liable for a breach of
fiduciary responsibility of another fiduciary under this Plan as provided under
ERISA Section 405.

 

10.4         Fiduciary May Employ Agents.  Any person or group of persons may
serve in more than one fiduciary capacity with regard to the Plan.  A fiduciary
may, with the consent of the Employer, employ one or more persons to render
advice and assistance with regard to any function such fiduciary has under the
Plan.  The expenses of such persons shall be paid by the Trust if not paid by
the Employer, provided that only reasonable expenses of administering the Plan
may be paid from the Trust.

 

10.5         Authority Outlined.

 

(a)           Employer Authority.  The Employer has the authority to amend and
terminate the Plan.  The Chief Executive Officer of the Company has the
authority to appoint and remove Trustees.

 

10-1

--------------------------------------------------------------------------------


 

(b)           Trustees’ Administrative Authority.  The Trustees, in their role
as Plan Administrator, have the authority to:

 

(i)            Allocate the Employer contributions;

 

(ii)           Establish rules pertaining to Salary Deferral Contributions and
their suspension and withdrawals;

 

(iii)          Determine the method for allocation of the Trust income or loss;

 

(iv)          Maintain separate Accounts for Participants;

 

(v)           Furnish, and correct errors in, statements of Accounts;

 

(vi)          Direct the method, timing and media of distributions pursuant to
Article 8;

 

(vii)         Direct the segregation of assets;

 

(viii)        Direct distribution of the interests of incompetent persons and
minors;

 

(ix)           Construe the Plan and Trust Agreement and determine questions
thereunder;

 

(x)            Establish a funding policy;

 

(xi)           Appoint and delegate duties to an investment manager; and

 

(xii)          Employ advisors and assistants.

 

Article 11 further describes the administrative authority and duties of the
Trustees.

 

(c)           Trustees’ Authority With Respect to Plan Assets.  The Trustees
have the authority to establish the fair market value of the Trust Fund, to
value segregated Accounts, to employ advisors, agents and counsel, to hold the
Trust assets and to render accounts of their administration of the Trust. 
Article 13 further describes the authority and duties of the Trustees with
respect to Plan assets.

 

10.6         Fiduciaries Not to Engage in Prohibited Transactions.  A fiduciary
shall not cause the Plan to engage in a transaction if he knows or should know
that such transaction constitutes a prohibited transaction under ERISA
Section 406 or Code Section 4975, unless such transaction is exempted under
ERISA Section 408 or Code Section 4975.

 

10-2

--------------------------------------------------------------------------------


 

10.7         Duties of Plan Administrator.  The Trustees are the Plan
Administrator under ERISA and shall have the duty and authority to comply with
those reporting and disclosure requirements of ERISA and the Code which are
specifically required of the Plan Administrator.  The Plan Administrator is the
agent for the service of legal process.  The Plan Administrator shall keep on
file a copy of this Plan and Trust Agreement, including any subsequent
amendments, all annual and interim reports of the Trustee and the latest annual
report required under Title I of ERISA for examination by Participants during
business hours.

 

*  *  *  *  End of Article 10  *  *  *  *

 

10-3

--------------------------------------------------------------------------------


 

ARTICLE 11.
ADMINISTRATION OF THE PLAN

 

11.1         Selection of Trustees.  There shall be at least three, but no more
than seven, Trustees to manage and administer this Plan.  The Trustees shall be
appointed by the Chief Executive Officer of the Company, who shall also select a
successor Trustee upon resignation, death or removal of a Trustee.

 

11.2         Trustees’ Operating Rules.  The Trustees shall act by agreement of
a majority of their members, either by vote at a meeting or in writing without a
meeting.  By such action, the Trustees may authorize one or more members to
execute documents on their behalf, or may delegate such authority to another
person.  A Trustee, who is also a Participant hereunder, shall not vote or act
upon any matter relating solely to himself.  In the event of a deadlock or other
situation which prevents agreement of a majority of the Trustees, the matter
shall be decided by the Employer.

 

11.3         Trustees’ Administrative Authority.  The Trustees have the
authority and duty to do all things necessary or convenient to effect the intent
and purpose of this Plan, whether or not such authority and duties are
specifically set forth herein.  Not in limitation but in amplification of the
foregoing, the Trustees shall have the discretionary power to construe the Plan
and Trust Agreement and to determine all questions that shall arise hereunder. 
Decisions of the Trustees made in good faith upon any matters within the scope
of its authority shall be final and binding on the Employer, the Participants,
their Beneficiaries and all others.  The Trustees shall at all times act in a
uniform and nondiscriminatory manner in making and carrying out their decisions
and directions, and may from time to time prescribe and modify uniform rules of
interpretation and administration.  The Trustees are the Plan Administrator and
have the duties outlined in Article 3.

 

11.4         The Trustees shall administer the Plan in accordance with its
terms, and shall have all powers necessary to carry out the provisions of the
Plan not otherwise reserved to the Plan Sponsor or the Trustee.  Not in
limitation, but in amplification of the powers and duties specified in this
Plan, the Trustees, as Plan Administrator, shall:

 

(a)           Have all powers to administer the Plan, within its discretion,
other than the power to invest or reinvest the assets of the Plan; such powers
having been delegated to the Trustee pursuant to the Articles 12 and 13.

 

(b)           Have total and complete discretion to interpret the Plan and to
determine all questions arising in the administration, interpretation and
application of the Plan, including the power to construe and interpret the Plan;
to decide all questions relating to an individual’s eligibility to participate
in the Plan and/or eligibility for benefits and the amounts thereof; to make
such adjustments which it deems necessary or desirable to correct any
arithmetical or

 

11-1

--------------------------------------------------------------------------------


 

accounting errors; to determine the amount, form and timing of any distribution
to be made hereunder.

 

(c)           Correct any defect, supply any omission or reconcile any
inconsistency in such manner and to such extent as the Trustees shall deem
necessary to carry out the purposes of this Plan.

 

(d)           Have fact finder discretionary authority to decide all facts
relevant to the determination of eligibility for benefits or participation; have
the discretion to make factual determinations as well as decisions and
determinations relating to the amount and manner of allocations and distribution
benefits; and in making such decisions, be entitled to, but need not rely upon,
information supplied by a Participant, beneficiary, or representative thereof.

 

(e)           Have total and complete discretion to adopt, publish, and enforce
such rules and regulations as the Trustees shall deem necessary and proper for
the efficient administration of the Plan; to establish and carry out procedures
for the making of investment choices by individual Participants; to approve and
enforce any loan hereunder including the repayment thereof, as well as to
resolve any conflict.

 

(f)            Have full and complete discretion to determine whether a domestic
relations order constitutes a qualified domestic relations order and whether the
putative alternate payee otherwise qualifies for benefits hereunder (as such
terms are defined by Code Section 414(q).

 

(g)           Establish and maintain procedures for review of the performance of
persons to whom functions are delegated under any provision of this Plan.  This
review may consist of day-to-day supervision, periodic formal review, a
combination of the two, or such other procedures as the Trustees shall deem
prudent and appropriate under the circumstances.

 

(h)           Cause to be prepared and filed with the appropriate governmental
authorities such reports, documents, registration statements, and income tax
returns as may from time to time be required under applicable federal or state
law, including, but not limited to, plan descriptions and changes thereto;
annual reports; terminal and supplementary reports; annual registration
statements and notifications of changes in status; and annual information
returns.

 

(i)            Furnish to each Participant covered under the Plan and to each
beneficiary after such Participant becomes eligible to participate or, in the
case of a beneficiary, begins to receive benefits, a summary plan description,
and, at appropriate times, such summary descriptions of modifications or changes
and updated summary plan descriptions as are required by law; summary annual
reports and statements indicating the total Accrued Benefit of such Participant
or beneficiary and the portion of such benefits that has become nonforfeitable;
and

 

11-2

--------------------------------------------------------------------------------


 

such other reports and information as may from time to time be required by
applicable law.

 

(j)            Make available at reasonable hours to each Participant and
beneficiary a copy of the Plan, the plan description, the latest annual report,
and such of its records as may pertain to the assets held by the Trust Fund for
the benefit of such Participant or beneficiary.

 

(k)           Maintain records sufficient to enable the Administrator adequately
to fulfill its duties under this Plan and applicable law, and preserve such
records for a period of not less than six years after the filing date of the
documents based on information that such records contain.

 

The Trustees’ decision in such matters shall be binding and conclusive as to all
parties.  Nothing in this Plan shall be interpreted to require reporting or
disclosure from which the Plan, the Employer, or the Trustees is exempt under
any applicable federal or state law, regulation, or administrative ruling.

 

In the event an individual or entity other than the Trustees is named as Plan
Administrator, such Plan Administrator shall be vested with all the duties and
powers listed in this Article 11.3, and shall also have the authority to direct
the Trustees with respect to the investment, sale, reinvestment, and management
of Plan assets including, without limitation, to appoint an investment manager
or managers in accordance with Article 12 and to communicate to the Trustees any
elections made by a Participant as to the investment and management of such
Participant’s account; to decide all questions submitted by the Trustees on all
matters necessary for it properly to discharge its powers, duties and
obligations; have the authority to direct the Trustees, for collective
investment purposes, to combine into one or more trust funds the Trust created
under this Plan with the Trust created under any other qualified retirement plan
the Plan Sponsor maintains, provided the Trustees maintain separate records of
account for the assets of each Trust in order to reflect properly each
Participant’s Accrued Benefit under the plan(s) in which he or she is a
Participant; and have the authority to direct the Trustees to invest all or any
portion of the assets comprising the Trust Fund in any group trust fund which at
the time of the investment provides for the pooling of the assets of plans
qualified under Code Section 401(a), provided such group trust fund is exempt
from taxation under Code Section 501(a) and the trust agreement satisfies the
requirements of Revenue Ruling 81-100.

 

11.5         Trustees May Retain Advisors.  With the approval of the Employer,
the Trustees may from time to time or on a continuing basis, retain such agents
or advisors including, specifically, attorneys, accountants, actuaries,
investment counsel, consultants and administrative assistants, as it considers
necessary to assist it in the proper performance of its duties.  The expenses of
such agents or advisors shall be paid by the Trust if not paid by the Employer,
provided that only reasonable expenses of administering the Plan may be paid
from the Trust.

 

11-3

--------------------------------------------------------------------------------


 

11.6         Claims Procedure.

 

(a)           Claim Must Be Submitted Within 60 Days.  The Trustees shall
determine Participants’, Alternate Payees’ and Beneficiaries’ rights to benefits
under the Plan.  In the event of a dispute over benefits, a Participant,
Beneficiary or Alternate Payee may file a written claim for benefits with the
Trustees, provided that such claim is filed within 60 days of the date the
Participant, Beneficiary or Alternate Payee receives notification of the
Trustees’ determination.

 

(b)           Requirements for Notice of Denial.  If a claim is wholly or
partially denied, the Trustees shall provide the claimant with a Notice of
Denial, written in a manner calculated to be understood by the claimant, setting
forth:

 

(i)            The specific reason for such denial;

 

(ii)           Specific references to the pertinent Plan provisions on which
the  denial is based;

 

(iii)          A description of any additional material or information necessary
for the claimant to perfect the claim with an explanation of why such material
or information is necessary; and

 

(iv)          Appropriate information as to the steps to be taken if the
claimant wishes to submit his claim for review.

 

The Notice of Denial shall be given within a reasonable time period but no later
than 90 days after the claim is filed, unless special circumstances require an
extension of time for processing the claim.  If such extension is required,
written notice shall be furnished to the claimant within 90 days of the date the
claim was filed stating the special circumstances requiring an extension of time
and the date by which a decision on the claim can be expected, which shall be no
more than 180 days from the date the claim was filed.  If no Notice of Denial is
provided as herein described, the claimant may appeal the claim as though the
claim had been denied.

 

(c)           Claimant’s Rights If Claim Denied.  The claimant and/or his
representative may appeal the denied claim and may:

 

(i)            Request a review upon written application to the Trustees;

 

(ii)           Review pertinent documents; and

 

(iii)          Submit issues and comments in writing;

 

provided that such appeal is made within 60 days of the date the claimant
receives notification of the denied claim.

 

11-4

--------------------------------------------------------------------------------


 

(d)           Time Limit on Review of Denied Claim.  Upon receipt of a request
for review, the Trustees shall provide written notification of its decision to
the claimant stating the specific reasons and referencing specific Plan
provisions on which its decision is based, within a reasonable time period but
not later than 60 days after receiving the request, unless special circumstances
require an extension for processing the review.  If such an extension is
required, the Trustees shall notify the claimant of such special circumstances
and of the date, no later than 120 days after the original date the review was
requested, on which the Trustees will notify the claimant of its decision.

 

(e)           No Legal Recourse Until Claims Procedure Exhausted.  In the event
of any dispute over benefits under this Plan, all remedies available to the
disputing individual under this Article 11.6 must be exhausted before legal
recourse of any type is sought.

 

*  *  *  *  End of Article 11  *  *  *  *

 

11-5

--------------------------------------------------------------------------------

 

ARTICLE 12.
INVESTMENTS

 

12.1         Investment Authority.  The Trustees are hereby granted full power
and authority to invest and reinvest the Trust Fund or any part thereof in
accordance with the standards set forth in Article 10.  Without limiting the
generality of the foregoing, the Trustees may invest in bonds, notes, mortgages,
commercial or federal paper, preferred stock, common stock, or other securities,
rights, obligations or property, real or personal, including shares and
certificates of participation issued by investment companies or investment
trusts. The Trustees are expected to accept and hold Employer Stock contributed
to the Trust as Employer Matching or Profit Sharing Contributions and Employer
Stock purchased with Employer Matching or Profit Sharing Contributions and to
invest cash Employer Matching and Profit Sharing Contributions in Employer Stock
to the extent the Employer so directs.  The Trustees are expected to accept and
hold Employer Stock purchased with Salary Deferral Contributions to the extent
each Participant directs the investment of his Account into Employer Stock.

 

12.2         Use of Mutual or Commingled Funds Permitted.  The Trustees may
cause any part or all of the assets of this Trust, exclusive of the portion of
Participants’ Employer Accounts invested in Employer Stock, to be invested in
mutual funds, or commingled with the assets of similar Trusts qualified under
Code Sections 401(a) and 501(a) by causing such assets to be invested as part of
a common fund of a custodian or other fiduciary.  To the extent that Trust
assets are invested in any collective investment fund for which the Trust is
eligible, the declaration of trust establishing such funds is hereby adopted. 
Any assets of the Trust that are invested in any such fund will be held and
administered by the Trustee under the terms of the fund’s governing instrument.

 

12.3         Trustees May Hold Necessary Cash.  The Trustees may hold in a cash
or cash equivalent account such portion of the Trust Fund as may be deemed
necessary for the ordinary administration of the Trust and disbursement of
funds.  Such funds may be deposited in any bank or savings and loan institution
subject to the rules and regulations governing such deposits.

 

12.4         Appointment of Investment Manager.  The power of the Trustees to
direct, control or manage the investment of the Trust Fund may be delegated to
one or more investment managers appointed by the Trustees.  Any such investment
manager, if appointed, must acknowledge in writing that he is a fiduciary with
respect to the Trust Fund and shall then have the power to manage, acquire, or
dispose of any asset of the Trust Fund.  An investment manager must be a person
who is (1) registered as an investment advisor under the Investment Advisors Act
of 1940; (2) a bank, as defined in that Act; or (3) an insurance company
qualified to perform such services under the laws of more than one state.  If an
investment manager has been appointed, the Trustee shall neither be liable for
acts or omissions of such investment manager nor be under any obligation to
invest or otherwise manage any asset of the Trust Fund.  The Trustees shall not
be liable for any act or omission of the investment manager in carrying out such

 

12-1

--------------------------------------------------------------------------------


 

responsibility except to the extent that the Trustees violated Article 10.2 of
this Trust Agreement with respect to:

 

(a)           Such designation,

 

(b)           The establishment or implementation of the procedures for the
designation of an investment manager, or

 

(c)           Continuing the designation, in which case the Trustees would be
liable in accordance with Article 10.3.

 

12.5         Loans to Participants or Beneficiaries.

 

(a)           Limit on Amount of Loan.  The Trustee shall make a loan or loans
to a Participant who is an active Employee (the Borrower) upon such terms as the
Trustees may determine in a uniform and nondiscriminatory manner.  Such loan or
loans shall be limited to the least of (1) 50% of the Borrower’s vested Account
(excluding his Profit Sharing Account); (2) that portion of the Borrower’s
vested Account (excluding his Profit Sharing Account) that is not invested in
Employer Stock; or (3) $50,000.  However, the amount of any new loan shall not
exceed $50,000, reduced by the highest outstanding loan balance of the Borrower
during the preceding 12 months.  In determining whether the limitations of this
Article have been exceeded at any date, all loans made at any time from the Plan
(or from any other qualified plans maintained by the Employer or by an
Affiliated Employer) to the Borrower and still outstanding on such date shall be
aggregated, and the Borrower’s vested interest in all qualified plans maintained
by the Employer or an Affiliated Employer, shall be aggregated.

 

(b)           Repayment of Loan.  All loans shall be evidenced by the Borrower’s
promissory note.  Such note shall provide for repayment of principal and
interest in substantially level installment payments made at least quarterly. 
Loans to Participants who are Employees shall be repaid by payroll deduction. 
The terms of any loan shall provide that repayment is to be made within five
years of the date of the loan, unless the loan is used to acquire a dwelling to
be used within a reasonable time (as determined at the date of the loan) as the
principal residence of the Participant, in which case the term of such loan may
be up to 25 years.

 

(c)           Loan Policies and Procedures.  The Participant loan program will
be administered in a uniform and nondiscriminatory manner by the Trustees,
according to the policies and procedures set forth below:

 

(i)            Application Procedure.  A Borrower may apply for a loan from the
Plan in the form and manner prescribed by the Plan Administrator.

 

12-2

--------------------------------------------------------------------------------


 

(ii)           Limitations.  Loans are available for any purpose.  No loans will
be made in amounts less than $1,000.  A Borrower may have only one loan
outstanding at one time.

 

(iii)          Interest Rate.  The interest rate shall be based on a reference
interest rate.  The interest rate for loans issued shall be based on the
reference interest rate in effect on the date the application for the loan is
received.  The reference interest rate and the interest rate charged by the Plan
are:

 

(1)           For loans with terms of 5 years or less, the reference interest
rate shall be the interest rate charged by the CH2M Hill Federal Credit Union
for a loan secured by new titled equipment and having the same term as the loan
from the Plan.  The interest rate charged by the Plan shall be equal to the
reference interest rate.  If a loan from the Plan is for a term for which a
reference interest rate is not set, the interest rate shall be equal to the
interest rate for the next higher term for which there is a reference interest
rate.

 

(2)           For loans with terms of over 5 years, the reference interest rate
shall be the interest rate charged by the CH2M Hill Federal Union for a second
mortgage loan.  The interest rate charged by the Plan shall be equal to the
reference interest rate.  If a reference interest rate is established for
different terms, the interest rate charged by the Plan shall be based on the
reference interest rate for the term that is the closest to the term of the loan
from the Plan.

 

The Trustees shall review the interest rates charged by the Plan to determine
that such rates meet the requirements of ERISA Section 408(b)(1) for a
reasonable interest rate on loans from the Plan and the Trustees may adopt a new
basis for interest rates if they determine that a change is necessary to meet
such requirements.

 

(iv)          Security for Loan.  The loan shall be secured by up to 50% of the
Borrower’s vested Account, excluding his Profit Sharing Account.  No additional
collateral or other form of collateral will be accepted or allowed to secure the
loan.

 

(v)           Default.  A loan shall be in default if the Borrower fails to make
principal and /or interest payments pursuant to the promissory note for a period
of 3 months.  In the event of default, the Trustees:

 

(1)           Shall deduct the full unpaid balance of the loan from any
distribution made to the Participant due to his termination of employment.

 

12-3

--------------------------------------------------------------------------------


 

(2)           May, if permitted by the terms of the promissory note which has
been signed by the Participant:

 

(A)          Distribute to a terminating Participant the full unpaid balance of
the loan, notwithstanding that the Participant might otherwise have the right to
defer receipt of payment as provided in Article 8;

 

(B)           Make a deemed distribution to the Borrower, which will not involve
an actual payment to him but will be currently taxable to the Borrower, and will
not reduce the unpaid balance of the loan.

 

(vi)          Loan Fees.  Any costs relating to the establishment of a separate
loan account and to transactions within such an account can be passed on to the
Borrower in a nondiscriminatory manner.  A Borrower shall receive a clear
statement of all charges involved in the loan transaction before the loan is
made.

 

(d)           Loans Are Segregated.  Any loan under this Article 12.5 shall be
accounted for as a segregated loan Account in the Trust.  Repayments of the
principal amount of the loan will (1) reduce the total amount of principal due
in the segregated loan Account by the amount of such payments, and (2) increase
by an equal amount the value of the Borrower’s Account.  Payments of interest on
such loan will reduce the total amount of interest due in the segregated loan
Account.  Such interest payments will be credited directly to the Borrower’s
Account.

 

(e)           Loans Made Prior to October 19, 1989.  Notwithstanding the
foregoing, any loan made pursuant to the rules in effect prior to October 19,
1989 must comply only with the requirements of the Plan and the laws in effect
at the time the loan was made, until such time as that loan is repaid or
renegotiated.

 

12.6         Separate Investment Funds.

 

(a)           Trustees May Establish Separate Funds.  The Trustees may, in their
sole discretion, designate for the Trust’s investment, one or more separate
investment funds, having such different specific investment objectives as the
Trustees shall from time to time determine.  From time to time the Trustees may
add or delete funds without amending the Plan.  Participants will be informed of
the various investment options available.  One such separate investment fund
shall be the Employer Stock Fund.  The Trustees shall establish an Employer
Stock Fund for the investment of Employer Matching Contributions made for Fiscal
Years after 1995, for the investment of Profit Sharing Contributions made for
Fiscal Years after 1999, for the investment of Employer Stock transferred

 

12-4

--------------------------------------------------------------------------------


 

from the Stock Plan, and for the optional investment of other contributions to
the Participants’ Accounts.

 

(b)           Participant Direction Permitted.  Each Participant has the right
to direct the investment of his Account into one or more of the Plan’s separate
investment funds, provided, however, that:

 

(i)            The Employer may make Employer Matching and Profit Sharing
Contributions in Employer Stock, or direct that such Contributions be invested
in the Employer Stock Fund,

 

(ii)           The Trustees shall establish rules governing Participant
direction of investments of the Participants’ Employee Accounts in the Employer
Stock Fund, which rules may specify that transfers into or out of the Employer
Stock Fund may be made only at certain times and only to the extent that the
Trustees are able to buy or sell sufficient shares of Employer Stock to permit
such transfers, and

 

(iii)          If any Participant fails to make an investment direction pursuant
to this Article for all or any part of his Account not automatically invested in
the Employer Stock Fund in accordance with item (i) above, the undirected
portion of such Account shall be invested in the money market fund.

 

Each directed investment Account shall be valued separately under the provision
of Article 7.

 

(c)           Trustees to Establish Rules.  The Trustees may at any time make
such uniform and nondiscriminatory rules as it determines necessary regarding
the administration of this directed investment option.  The Trustees shall
develop and maintain rules governing the rights of Participants to make or to
change their investment directions and the frequency with which changes can be
made.

 

*  *  *  *  End of Article 12  *  *  *  *

 

12-5

--------------------------------------------------------------------------------


 

ARTICLE 13.
TRUSTEE

 

13.1         Trustees’ Duties With Respect to Trust Assets.  The duties of the
Trustees with respect to Trust assets shall be to direct the receipt and payment
of funds of the Trust, the safeguarding and valuing Trust assets, and the
investing and reinvesting the Trust Funds.  The directions of the Trustees shall
be in writing and bear the signature of one or more persons designated as its
authorized signatory or signatories, as provided in Article 11.2.  The
directions of an investment manager shall be in writing or in such other form as
is acceptable to the Trustee.  The Employer may, however, authorize the Trustees
to act with respect to any specific matter or class of matters by delivering to
the Trustees a certified copy of a resolution authorizing the Trustees so to
act.

 

13.2         Indicia of Ownership Must Be in the United States.  The Trustees
shall not maintain the indicia of ownership of any Trust assets outside the
jurisdiction of the district courts of the United States, except as authorized
by regulations issued by the Department of Labor.

 

13.3         Permissible Trustees’ Actions.  Except as provided in Article 13.4,
and subject to Article 10.2, in the discharge of its duties, the Trustees have
all the powers, authority, rights and privileges of an absolute owner of the
Trust Fund and, not in limitation of but in amplification of the foregoing, may
(i) receive, hold, manage, invest and reinvest, sell, exchange, dispose of,
encumber, hypothecate, pledge, mortgage, lease, grant options respecting,
repair, alter, insure, or distribute any and all property in the Trust Fund;
(ii) borrow money, participate in reorganizations, pay calls and assessments,
vote or execute proxies, exercise subscription or conversion privileges and
register in the name of a nominee any securities in the Trust Fund; (iii) renew,
extend the due date, compromise, arbitrate, adjust, settle, enforce or foreclose
by judicial proceedings or otherwise or defend against the same, any obligations
or claims in favor of or against the Trust Fund; (iv) exercise options, employ
agents; and, (v) whether herein specifically referred to or not, do all such
acts, take all such actions and proceedings and exercise all such rights and
privileges as if the Trustees were the absolute owner of any and all property in
the Trust Fund.  The Trustees have no authority or duty to determine the amount
of the Employer contribution or to enforce the payment of any Employer
contribution to it.

 

13.4         Voting of Employer Stock.  Every Participant shall have the right
to direct the Trustees with respect to the voting of the Employer Stock
allocated to his Account.  At the time of the mailing to shareholders of the
notice of any shareholders’ meeting of the Employer, the Employer shall cause to
be prepared and delivered to each Participant a notice of the shareholders’
meeting with a descriptive statement of the items upon which the Participant has
the right to exercise his right to vote.  The Trustees shall vote any Employer
Stock which a Participant fails to vote as authorized by this Article in the
same proportion as the allocated shares for which voting instructions have been
received and are voted.

 

13-1

--------------------------------------------------------------------------------


 

13.5         Trustees’ Fees for Services and Advisors Retained.  Individual
Trustees shall serve without compensation for their service as such.  However,
with the approval of the Employer, the Trustees may from time to time or on a
continuing basis, retain such agents or advisors, including specifically
accountants, attorneys, investment counsel and administrators, as they consider
necessary to assist them in the proper performance of their duties.  The
expenses of such agents or advisors and all other expenses of the Trustees shall
be paid by the Trust if not paid by the Employer, provided that only reasonable
expenses of administering the Plan may be paid from the Trust.

 

13.6         Annual Accounting and Asset Valuation.  Within 60 days or within a
reasonable period following the close of each Fiscal Year, the Trustees shall
render to the Employer an accounting of the administration of the Trust during
the preceding year.  The Trustees shall also determine the value of the Trust
Fund, at the close of the Fiscal Year in Article 7.  Notwithstanding any other
provisions of this Agreement, if the Trustees find that the Trust Fund consists,
in whole or in part, of property not traded freely on a recognized market or
that information necessary to ascertain the fair market value thereof is not
readily available to the Trustees, the Trustees shall take such action as is
required to ascertain the fair market value of such property including the
retention of such counsel and independent appraisers as it considers necessary;
and in such event the fair market value so determined shall be conclusive and
binding.

 

13.7         Trustee Removal or Resignation.  A Trustee may resign at any time
upon 30 days written notice to the Employer and the Trustees or such shorter
period as may be agreeable to the Employer.  Upon receipt of instructions or
directions from the Employer with which the Trustees are unable or unwilling to
comply, a Trustee may resign upon written notice to the Employer, given within a
reasonable time under the circumstances then prevailing.  After resignation, a
Trustee shall have no liability to the Employer, or any person interested herein
for failure to comply with any instructions or directions.  The Employer may
remove a Trustee without cause at any time upon 30 days written notice.  In case
of resignation or removal of all the Trustees, the Trustees shall have the right
of a settlement of their accounts, which may be made at the option of the
Trustees, either by judicial settlement in an action in a court of competent
jurisdiction or by agreement of settlement between the Trustees and the
Employer.  The Trustees shall not be required to transfer assets of the Trust
Fund to a successor Trustee under Article 13.8 or otherwise until its accounts
have been settled.

 

13.8         Approval of Trustees’ Accounting.  The written approval of any
Trustees’ accounting by the Employer shall be final as to all matters and
transactions stated or shown therein and binding upon the Employer, and all
persons who then shall be or thereafter shall become interested in this Trust. 
Failure of the Employer to notify the Trustees of its disapproval of an
accounting within 90 days after it has been received shall be the equivalent of
written approval.

 

13.9         Trust Not Terminated Upon Trustees’ Removal or Resignation. 
Resignation or removal of all of the Trustees shall not terminate the Trust.  If
any or all of the Trustees have died, resigned, or been removed, the Chief
Executive Officer of the

 

13-2

--------------------------------------------------------------------------------


 

Company shall appoint a successor Trustee pursuant to Article 11.1.  Any
successor Trustee shall have all the powers and duties herein conferred upon the
former Trustee.  The title to all Trust property shall automatically vest in a
successor Trustee without the execution or filing of any instrument or the doing
of any act, but the former Trustee shall, nevertheless, execute all instruments
and do all acts which would otherwise be necessary to vest such title in any
successor.  The appointment of a successor Trustee may be effected by amendment
to this Trust Agreement or by a board resolution of the Employer, with the
agreement of the successor Trustee to act as such being evidenced by its
execution of such amendment or acceptance of such board resolution.

 

13.10       Trustees May Consult With Legal Counsel.  The Trustees may consult
with legal counsel (who may or may not be counsel to the Employer) concerning
any question which may arise with reference to its duties under this Agreement.

 

13.11       Trustees Not Required to Verify Identification or Addresses.  The
Trustees shall not be required to make any investigation to determine the
identity or mailing address of any person entitled to benefits under this
Agreement and shall be entitled to withhold making payments until the identity
and mailing address of any person entitled to benefits are certified by the
Employer.  In the event that any dispute shall arise as to the identity or
rights of persons entitled to benefits hereunder, the Trustees may withhold
payment of benefits until such dispute has been determined by a court of
competent jurisdiction or shall have been settled by written stipulation of the
parties concerned.

 

13.12       Individual Trustee Rules.  The action of individual Trustees shall
be determined by the vote or other affirmative expression of the majority
thereof, and they shall designate one of their members, or some other person, to
keep a record of their decision on matters to be determined hereunder and of all
dates, documents and other matters pertaining to their administration of this
Trust.  However, no Trustee who is a Participant shall vote on any action
relating specifically to himself, and in the event the remaining Trustees by
majority vote thereof are unable to come to a determination of any such
question, the matter shall be decided by the Employer.

 

13.13       Indemnification of Trustees and Insurance.  To the fullest extent
permitted by law, the Employer agrees to indemnify, to defend, and to hold
harmless the Trustees, individually and collectively, against any liability
whatsoever for any action taken or omitted by such Trustees in good faith in
connection with this Plan and Trust or duties hereunder and for any expenses or
losses for which the Trustees may become liable as a result of any such actions
or non-actions unless resultant from willful misconduct.  The Employer may
purchase insurance for the Trustees to cover any of their potential liabilities
with regard to the Plan and Trust.

 

13-3

--------------------------------------------------------------------------------


 

13.14       Income Tax Withholding.  In directing payments from the Trust, the
Trustees shall be liable for federal income tax withholding, and shall withhold
the appropriate amount of tax, if any, as provided by applicable law and
regulation, from any payment made to a Participant, Beneficiary or Alternate
Payee.

 

*  *  *  *  End of Article 13  *  *  *  *

 

13-4

--------------------------------------------------------------------------------

 

ARTICLE 14.

AMENDMENT, TERMINATION AND MERGER

 

14.1         Trust Is Irrevocable.  The Trust shall be irrevocable but shall be
subject to amendment and termination as provided in this Article 14.

 

14.2         Employer May Amend Trust Agreement.  The Employer reserves the
right to amend this Trust Agreement to any extent and in any manner that it may
deem advisable by action of its Board of Directors.  The Employer, the Trustees,
all Participants, their Beneficiaries and all other persons having any interest
hereunder shall be bound by any such amendment; provided, however, that no
amendment shall:

 

(a)           Cause or permit any part of the principal or income of the Trust
to revert to the Employer or to be used for, or be diverted to, any purpose
other than the exclusive benefit of Participants or their Beneficiaries except
as permitted by ERISA;

 

(b)           Change the duties or liabilities of the Trustees without their
written assent to such amendment;

 

(c)           Adversely affect the then accrued benefits of any Participants; or

 

(d)           Eliminate an optional form of distribution for Account balances
accrued before such amendment, except as allowed under the Code.

 

14.3         Employer May Terminate Plan or Discontinue Matching, Profit Sharing
Contributions.  The Employer maintains the Plan with the bona fide intention and
expectation that the Plan will continue indefinitely, and that it will be able
to make its Matching and Profit Sharing Contributions indefinitely, but the
Employer shall be under no obligation to continue its Matching or Profit Sharing
Contributions or to maintain the Plan for any given length of time and may, in
its sole discretion, completely discontinue its Matching or Profit Sharing
Contributions or terminate the Profit Sharing and/or Salary Deferral portion of
the Plan at any time without any liability whatsoever.  In the event of the
earlier of (1) the termination of the Profit Sharing portion of this Plan, or
(2) the complete discontinuance of Matching and Profit Sharing Contributions
hereunder, the full value of the applicable Accounts of all Participants of the
terminated portion or portions of the Plan shall become fully vested and
nonforfeitable.  In the event of partial termination of the Profit Sharing
portion of the Plan, the full value of the applicable Accounts of the
Participants involved in the partial termination shall become fully vested and
nonforfeitable.

 

14.4         Timing of Plan Termination.  The Plan or either portion thereof
shall terminate:

 

(a)           By Written Notice.  Upon the date specified in a written notice of
such termination, executed by the Employer and delivered to the Trustee; or

 

14-1

--------------------------------------------------------------------------------


 

(b)           Purpose of Trust Accomplished.  Upon the earlier of (i) the
complete accomplishment of all purposes for which the Plan was created, or
(ii) the death of the last person entitled to receive any benefits hereunder who
is living at the date of execution of the Trust Agreement.  However, if, upon
the death of such last survivor, the Trust may continue for a longer period
without violation of any law of the jurisdiction to which the Trust is subject,
the Trust shall continue until the complete accomplishment of all the purposes
for which the Plan and Trust are created, unless sooner terminated under the
other provisions hereof.

 

14.5         Action Required Upon Plan Termination.  Upon the termination of
this Plan and after payment of all expenses of the Trust, including any amounts
then due the Trustees and agents of the Trustees, the Trust assets and all
Participants’ Accounts shall be revalued according to the procedures provided in
Article 7.  Limitation Accounts held pursuant to Article 5 shall be allocated as
of the date the Plan is terminated in accordance with Articles 4 and 5.  The
Trustee shall hold and distribute such Accounts as directed by the Trustees in
accordance with the provisions of Article 8.  Upon such termination, if the
Employer has ceased to exist, all rights, powers, and duties to be exercised or
performed by the Employer shall thereafter be exercised or performed by the
Trustees, including the filling of vacancies on the Trustees and the amending of
the Plan.

 

14.6         Non-Reversion of Assets.  Except as provided in Article 4.3(b) and
14.8, in no event shall any part of the principal or income of the Trust revert
to the Employer or be used for or diverted to any purpose other than the
exclusive benefit of Participants or their Beneficiaries.

 

14.7         Merger or Consolidation Cannot Reduce Benefits.  In no event shall
this Plan or either portion thereof be merged or consolidated with any other
plan, nor shall there be any transfer of assets or liabilities from this Plan,
or either portion thereof to any other plan unless immediately after such
merger, consolidation or transfer, each Participant’s benefits, if such other
plan were then to terminate, are at least equal to or greater than the benefits
which the Participant would have been entitled to had this Plan or such
applicable portion thereof been terminated immediately before such merger,
consolidation or transfer.

 

14.8         Employer Contributions Conditioned Upon Initial Plan Approval. 
Notwithstanding any other provisions of the Agreement to the contrary, the
Employer’s obligation to make contributions hereunder is conditioned upon the
Employer receiving an initial notification from the United States Department of
the Treasury that this Plan is considered to be qualified Plan under Code
Section 401(a) and that this Trust is considered exempt from taxation under Code
Section 501(a).  If such initial notification is not received, the Employer and
any Employee who has made contributions hereunder shall be entitled to recover
from the Trustee the full amount of the then value of such contributions.  Prior
to the receipt of such initial notification, no Participant hereunder or his
Beneficiary has any vested interest in, or shall be entitled to, any benefit
payments

 

14-2

--------------------------------------------------------------------------------


 

based on Employer contributions made hereunder; provided, however, that upon
receipt of such notification, such vestings or entitlements shall be retroactive
to the date of their occurrence in accordance with the other provisions of this
Plan, and this Article 14.8 shall be no further force or effect.

 

*  *  *  *  End of Article 14  *  *  *  *

 

14-3

--------------------------------------------------------------------------------


 

ARTICLE 15.

ASSIGNMENTS

 

15.1         No Assignment.  Except as provided in Article 12.5(c) regarding
loans and Article 15.2 below, the interest herein, whether vested or not, of any
Participant, former Participant or Beneficiary, shall not be subject to
alienation, assignment, pledging, encumbrance, attachment, garnishment,
execution, sequestration, or other legal or equitable process, or
transferability by operation of law in the event of bankruptcy, insolvency or
otherwise.

 

15.2         Qualified Domestic Relations Order Permitted.  The provisions of
Article 15.1 above shall not prevent the creation, assignment or recognition of
any individual’s right to a benefit payable with respect to a Participant
pursuant to a Qualified Domestic Relations Order (QDRO).

 

(a)           Not All Domestic Relations Orders Qualify as QDROs.  The Trustees
shall establish reasonable procedures to determine whether a domestic relations
order is a QDRO and to administer distributions under a QDRO.  If any domestic
relations order is received by the Plan, the Trustees shall promptly notify the
Participant and each Alternate Payee that the order has been received, and shall
determine within a reasonable period after receipt of the order whether it is a
QDRO and notify the Participant and each Alternate Payee of the Trustees’
determination.

 

(b)           Payments May Occur Before Termination of Service.  The Plan may
make benefit payments to an Alternate Payee under a QDRO before the
Participant’s termination of Service if such payments are made on or after the
earlier of (i) at any time after the order is determined to be a QDRO; (ii) the
earliest date on which the Participant is entitled to a distribution under the
Plan; or (iii) the later of (A) the Participant’s 50th birthday, or (B) the
earliest date on which the Participant could receive benefits under the Plan if
the Participant separated from Service; in accordance with applicable law or
regulations.

 

(c)           Separate Accounting of Alternate Payee’s Account.  During any
period in which the issue of whether a domestic relations order is a QDRO is
being determined by the Trustees, a court of competent jurisdiction or
otherwise, the Trustees shall separately account for (herein referred to as “the
separate amounts”) the amounts which would have been payable to the Alternate
Payee during such period if the order had been determined to be a QDRO.  If the
order, or a modification of the order, is determined within the 18 month period
described herein to be a QDRO, the Trustees shall pay the separate amounts (as
adjusted by attributable investment income or loss), in accordance with the
Plan’s provisions, to the entitled individuals).  If, within the 18 month period
described herein, the order is determined not to be a QDRO or its status as a
QDRO is not resolved, the Trustees shall return the separate amounts (as
adjusted by

 

15-1

--------------------------------------------------------------------------------


 

attributable investment income or loss) to his Account; or if applicable, the
Trustees shall pay such separate amounts to the individuals who would have been
entitled to receive such amounts absent such order.  Any determination that an
order is a QDRO made after the close of the 18-month period described herein
shall be applied prospectively only.  For purposes of this Article 15.2(c), the
18-month period shall be the 18-month period beginning with the date on which
the first payment would be required to be made under the QDRO.

 

(d)           Consent Requirements.  Except as otherwise provided in a QDRO,
payments made to an Alternate Payee shall not be subject to (1) Spousal Consent,
or (2) consent of the Alternate Payee.

 

*  *  *  *  End of Article 15  *  *  *  *

 

15-2

--------------------------------------------------------------------------------


 

ARTICLE 16.

ADOPTION OF THE PLAN BY AFFILIATED EMPLOYERS

 

16.1         Purpose.  The purpose of this Article 16 is to describe the terms
and conditions under which an Affiliated Employer may adopt the Plan for the
benefit of its Eligible Employees.

 

16.2         Conditions of Subscription Agreement.  Any Affiliated Employer may,
with the written consent of the Board, execute a Subscription Agreement under
which it shall agree:

 

(a)           To be bound by all the provisions of the adopted Plan and Trust in
the manner set forth herein:

 

(b)           To pay its share of the expenses of the Plan and Trust as they may
be determined from time to time in the manner specified in this Article 16; and

 

(c)           To provide the Board and the Trustees with full, complete and
timely information on all matters necessary to them in the operation of the Plan
and Trust.

 

16.3         Participation of Affiliated Employers.  In the event of the
adoption of the Plan and Trust by an Affiliated Employer, the following shall
apply with respect to the participation of such Affiliated Employer hereunder:

 

(a)           All the terms and conditions of the Plan and Trust shall apply to
the participation of such Member Employer and its Employees in the same manner
as set forth for the Employer and its Employees, except as follows:

 

(i)            The right to designate an Affiliated Employer is specifically
reserved to the Board.

 

(ii)           An Affiliated Employer which adopts the Plan shall have the right
to designate for purposes of Article 3 alternative requirements which shall be
met by its Eligible Employees in order to qualify as Participants.  In the event
that no such designation is made, the current requirements set forth in
Article 3 shall apply to Employees of such Member Employer.

 

(iii)          An Affiliated Employer which adopts the Plan shall have the right
to designate that it does not adopt Article 4.2(a) permitting Employer Profit
Sharing Contributions and/or Article 4.2(c) permitting Employer Matching
Contributions, and all applicable provisions related to such Profit Sharing
and/or Matching Contributions.

 

(iv)          The right to appoint the Trustees as Plan Administrator is
specifically reserved to the Board, provided that a Member Employer may

 

16-1

--------------------------------------------------------------------------------


 

appoint an Advisory Committee of such composition and size as it may determine
to advise the Trustees on any matters affecting such Member Employer or its
Employees who are Participants under the Plan.  The Trustees shall be entitled
to rely on any information furnished it by any such Advisory Committee in the
same manner as if furnished by the Member Employer appointing such Advisory
Committee, but in no event shall the existence of any such Advisory Committee
modify or otherwise limit any of the powers or duties of the Trustees under the
Plan.

 

(v)           The right to direct, appoint, remove, approve the account of or
otherwise deal with the Trustees are specifically reserved to the Board and/or
the Chief Executive Officer of the Company as otherwise set forth in this Plan
and Trust.

 

(vi)          The right to amend the Plan and Trust is specifically reserved to
the Board, and any such amendment, unless otherwise specified therein, shall be
fully binding with respect to the participation of any Member Employer, provided
that this reservation shall in no event be construed to prevent any Member
Employer from terminating at any time its participation in the Plan and Trust.

 

(b)           In the operation of the Plan with respect to a Member Employer,
the term “effective date” shall mean the effective date in this Restatement or
such later date as specified in such Member Employer’s Subscription Agreement.

 

(c)           The Trustees shall at all times maintain separate Accounts
reflecting the participation of the Eligible Employees of the Member Employer
and in no event shall there be a commingling of the Accounts of the Eligible
Employees of the Employer or any Member Employer, provided that this requirement
shall in no event be construed to be a limitation on the commingling of any
contributions of the Trust Fund for investment purposes nor shall it require the
Trustees to maintain separate accounts with respect to the Trust Fund except as
otherwise provided herein.

 

(d)           Notwithstanding any other provisions of this Agreement to the
contrary, it is specifically understood that the participation of any Affiliated
Employer hereunder, the obligation of such Affiliated Employer to make
contributions hereunder, and the vesting and entitlements of any Participant
based on such contributions are conditional to the extent that if a notification
is received from the United States Treasury that its Subscription Agreement as
part of the Plan, or the same as it may have been amended, is not part of a
qualified plan under Code Section 401, as amended by ERISA, with respect to its
participation, such Affiliated Employer shall not be a Member Employer hereunder
and the then value of any contributions made by such Affiliated Employer or its
Employees shall be returned from the Trust Fund, and no Participant hereunder or
his Beneficiary shall have any vested interest in, or be

 

16-2

--------------------------------------------------------------------------------


 

entitled to, any benefit payments based on such contributions.  Further, it is
understood and provided that upon receipt of an initial notification from the
United States Treasury Department that such Subscription Agreement and the Plan
and Trust, as they may have been amended in order to receive such notification,
are qualified and exempt from taxation under the applicable sections of the
Code, the participation of such Affiliated Employer as a Member Employer and the
vesting and entitlement of all Participants employed by such Member Employer and
their Beneficiaries shall be retroactive to the date of their occurrence in
accordance with the other provisions of the Plan, and this Article 16.3 shall be
of no further force or effect with respect to such Member Employer and its
Employees.

 

16.4         Termination of Member Employer’s Participation.  Any Member
Employer may at any time elect to terminate its participation in the Plan and
Trust, or any Member Employer may elect at any time by appropriate amendment or
action affecting only its own status hereunder to disassociate itself from the
Plan and Trust but to continue the Plan and the portion of the Trust as it
pertains to itself and its Employees as an entity separate and distinct from the
Plan and Trust if otherwise permitted by law.  Termination of the participation
of any Member Employer shall not affect the participation of any other Member
Employer nor terminate the Plan or Trust with respect to them and their
Employees; provided that, if Employer shall terminate its participation, or
disassociate itself, then each remaining Member Employer shall make such
arrangement and take such action as may be necessary to assume the duties of
providing for the operation and continued administration of the Plan and Trust
as the same pertains to the Member Employer.

 

*  *  *  *  End of Article 16  *  *  *  *

 

16-3

--------------------------------------------------------------------------------


 

ARTICLE 17.

MISCELLANEOUS

 

17.1         Special Rule Relating to Veterans Reemployment Rights Under
USERRA.  Notwithstanding any provision of this Plan to the contrary, effective
as of December 12, 1994, contributions, benefits and service credit with respect
to qualified military service will be provided in accordance with Code
Section 414(u).

 

*  *  *  *  End of Article 17  *  *  *  *

 

17-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Trustees have caused this Plan to be
executed effective as of June 1, 2000.

 

 

CH2M HILL COMPANIES, LTD.

 

Employer

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TRUSTEES

 

 

 

 

 

Fred K. Berry

 

 

 

 

 

Samuel H. Iapalucci

 

 

 

 

 

Sharon Schlechter

 

 

 

 

 

Cliff Thompson

 

 

 

 

 

Stan Vinson

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THE

CH2M HILL RETIREMENT AND

TAX- DEFERRED SAVINGS PLAN

 

1.             Recitals.  Pursuant to the authority granted in Section 14.2 of
the CH2M Hill Retirement and Tax-Deferred Savings Plan (the “Plan”), CH2M Hill
Companies, Ltd. (the “Employer”), as Plan sponsor, wishes to amend the Plan to
reflect certain provisions of the Economic Growth and Tax Relief Reconciliation
Act of 2001 (“EGTRRA”).  This Amendment is intended to demonstrate good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder.

 

2.             Amendment of Plan.  This Amendment shall supersede the provisions
of the Plan to the extent those provisions are inconsistent with the provisions
of this Amendment.  The following amendments to the Plan are adopted effective
as provided in Paragraph 3 below:

 

A.            Article 2.31 of the Plan shall be amended to modify the definition
of Key Employee for purposes of determining the Plan’s top-heavy status to read
in its entirety as follows:

 

“Key Employee” means, effective January 1, 2002, any Employee or former Employee
(including any deceased Employee) who at any time during the Fiscal Year that
includes the determination date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1)), a
5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of Code Section 415(c)(3). 
The determination of who is a key employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

B.            Article 2.43 of the Plan shall be amended to increase the limits
on compensation by adding the following after the last paragraph:

 

The annual compensation of each participant taken into account in determining
allocations for any Fiscal Year beginning on or after January 1, 2002, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code.  Annual compensation means Plan Compensation
during the Fiscal Year or such other consecutive 12-month period over which
compensation is otherwise determined under the Plan (the determination period). 
The cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

1

--------------------------------------------------------------------------------


 

C.            Article 2.56 of the Plan shall be amended to increase the limits
on compensation by adding the following language after the last paragraph:

 

The annual compensation of each participant taken into account in determining
allocations for any Fiscal Year beginning on or after January 1, 2002, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code.  Annual compensation means Plan Compensation
during the Fiscal Year or such other consecutive 12-month period over which
compensation is otherwise determined under the Plan (the determination period). 
The cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

D.            Article 2.57 of the Plan shall be amended to modify the definition
of top heavy plan to read in its entirety as follows:

 

“Top-Heavy Plan” means the Plan during each Fiscal Year in which the aggregate
value of the Accounts of Key Employees exceeds 60% of the aggregate value of all
Accounts under the Plan as of the Determination Date for such Fiscal Year.  For
purposes of determining the value of Employees’ Accounts in the Plan, the
following shall be excluded:  (1) rollover contributions from a non-related
employer; (2) the Accounts of Participants who have not performed any services
for the Employer within the five year period ending on the Determination Date;
and (3) the Account of any individual who was a Key Employee with respect to the
Plan for any prior Fiscal Year but is not a Key Employee with respect to the
Plan for the applicable Fiscal Year.  For purposes of determining the aggregate
value of Accounts and/or accrued benefits under this Article, distributions made
within a 1-year period ending on the Determination Date shall be included to the
extent required by applicable law and regulation.  In the case of a distribution
made for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.” 
The accrued benefits and Accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the Determination
Date shall not be taken into account.

 

(a)           Required Aggregation to Determine Top-Heaviness.  If a Key
Employee is a Participant in this Plan for any Fiscal Year and the Employer
maintains or has maintained any other plans (including terminated plans), (1) in
which a Key Employee is or was a Participant within the required period ending
on the Determination Date, or (2) which must be combined with this Plan in order
to meet the requirements of Code Sections 401(a)(4) or 410(b) for any Fiscal
Year, then this Plan’s top-heaviness shall be determined for such Fiscal Year by
aggregating the Accounts and/or present value of accrued benefits of
participants in this Plan and all other such plans.

 

(b)           Permissive Aggregation to Determine Top-Heaviness.  If the
Employer maintains or has maintained any plans (including terminated

 

2

--------------------------------------------------------------------------------


 

plans) other than one described in (a) above, the Trustees may aggregate the
accounts and/or present value of accrued benefits of participants in any such
plan with those of this Plan to determine whether this Plan is a Top-Heavy Plan
for any Fiscal Year, provided that the requirements of Code Sections
401(a)(4) and 410(b) would continue to be met by treating this Plan, any plan
that must be aggregated with the Plan under (a) above and any other plan
referred to in this sentence as one unit.  In determining top-heaviness and the
aggregate value of Accounts and/or accrued benefits under this Article, the
Trustees shall be guided by the provisions of the Code, including but not
limited to Code Section 416(g)(3)(B).

 

E.             Article 4.2(e) of the Plan shall be amended to include matching
contributions as top heavy minimum contributions by adding the following to the
end thereof:

 

Employer Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan.  Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the Actual Contribution Percentage test and other requirements of
Code Section 401(m).

 

F.             Article 4.4 of the Plan shall be amended in its entirety to
increase the Salary Deferral Contribution dollar limit, percentage limit and
permit catch-up contributions to read as follows:

 

(a)           General Rules.  Each Participant may elect in writing to have the
Employer make Salary Deferral Contributions on his behalf in an amount from 1%
to 50% of such Participant’s Plan Compensation effective March 1, 2002, or 1% to
20% of such Participant’s Plan Compensation prior to March 1, 2002. 
Notwithstanding the foregoing, no more than the amount as may be established
under Code Section 402(g) ($11,000 for 2002), multiplied by the Adjustment
Factor, of Salary Deferral Contributions may be made on behalf of any
Participant during any calendar year, except to the extent otherwise permitted
by Code Section 414(v).

 

(b)           Catch-Up Contributions.  Effective March 1, 2002, each Participant
who is eligible to make Salary Deferral Contributions and who has attained age
50 before the close of the Fiscal Year shall be eligible to make catch-up Salary
Deferral Contributions (“Catch-Up Contributions”) in accordance with, and
subject to the limitations of, Code Section 414(v).  Catch-Up Contributions
shall not be taken into account for purposes of implementing the limitations of
Code Sections 402(g) and 415.  The Plan shall not be treated as failing to
satisfy the requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416, as applicable, by reason of the making of such Catch-Up
Contributions.

 

3

--------------------------------------------------------------------------------


 

(c)          Administrative Guidelines.  The Trustees have the power to
establish uniform and nondiscriminatory rules and from time to time to modify or
change such rules governing the manner and method by which Salary Deferral
Contributions shall be made, as well as the manner and method by which Salary
Deferral Contributions may be changed or discontinued temporarily or
permanently.  Participants who do not elect to begin making Salary Deferral
Contributions as of the date their participation begins in accordance with
Article 3.2(b)(i), can begin making such contributions only as of any subsequent
January 1, April 1, July 1, or October 1.  Participants who have stopped making
Salary Deferral Contributions can again begin making such contributions only as
of any subsequent January 1, April 1, July 1, or October 1.  All Salary Deferral
Contributions shall be authorized by the Participant in writing, made by payroll
deduction, deducted from the Participant’s Plan Compensation without reduction
for any taxes or withholding (except to the extent required by law or the
regulations) and paid over to the Trust by the Employer within a reasonable
period following the date of deduction, but in no event later than the
15th business day of the month following the date on which such salary would
otherwise have been paid, or such later date as permitted under Department of
Labor regulations.  All Salary Deferral Contributions shall be credited to such
Participant’s Salary Deferral Account and shall be treated as Employer
contributions for purposes of their deductibility and tax treatment under the
Code.

 

(d)           Payment of Excess Deferrals.  Notwithstanding any other provision
of the Plan, the Plan Administrator shall distribute a Participant’s Excess
Deferrals, as adjusted for allocable income or loss.  If the Trustee receives a
timely claim from a Participant for a return of Excess Deferrals, it shall
distribute the Excess Deferrals specified by the Participant in his or her
claim.  The Plan Administrator shall make all distributions under this
subsection no later than April 15 of the calendar year following the calendar
year in which the Excess Deferrals occurred, or if later, the calendar year in
which the Excess Deferrals were discovered.  If the Plan Administrator
distributes the Excess Deferrals by the appropriate April 15, it may make the
distribution irrespective of any other provision under this Plan or under the
Code.

 

G.            Article 4.6(b) of the Plan shall be amended to reflect changes in
the law repealing the multiple use test by adding the following language after
the last paragraph:

 

The multiple use test described in Treasury Regulation Section 1.401(m)-2 and
this Article 4.13 of the Plan shall not apply for Fiscal Years beginning on or
after January 1, 2002.

 

4

--------------------------------------------------------------------------------


 

H.            Article 4.10(a) of the Plan shall be amended in its entirety to
permit rollover contributions from plans sponsored by tax-exempt and
governmental entities to read as follows:

 

(a)           Rollover Contributions Permitted.  The Trustees may accept a
rollover contribution from an Employee who is or is to become a Participant, in
accordance with and subject to the limitations of applicable sections of the
Code, from any of the following types of plans:  a qualified plan described in
section 401(a) or 403(a) of the Code, excluding after-tax employee
contributions; an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions; and an eligible plan under section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state.

 

The Plan will not accept a participant rollover of the portion of a distribution
from an individual retirement account or annuity described in Code
Section 408(a) or 408(b) that is eligible to be rolled over but would otherwise
be includible in gross income.

 

I.              Article 5.3(a) of the Plan shall be amended in its entirety to
reflect the new annual additions limit to read as follows:

 

(a)           Limitation Amount.  Notwithstanding any other provision of this
Plan to the contrary, the Annual Addition to a Participant’s Account for any
Limitation Year shall not exceed the following:

 

(i)            for Fiscal Years beginning on or after January 1, 2002, the
lesser of 100% of the Employee’s Allowable Compensation or $40,000;

 

(ii)           for Fiscal Years beginning on or after January 1, 1995 and before
January 1, 2002, the lesser of 25% of the Employee’s Allowable Compensation or
$30,000;

 

(iii)          for Fiscal Years beginning before January 1, 1995, the lesser of
25% of the Employee’s Allowable Compensation or $30,000 (or, if greater, ¼ of
the dollar limitation in effect under Code Section 415(b)(1)(A)); or

 

(iv)          such other amount for the Limitation Year as may be established
under Code Section 415(d).

 

Effective January 1, 2002, the Annual Additions limit shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)).

 

5

--------------------------------------------------------------------------------


 

J.             Article 8.3(a) of the Plan shall be amended to provide for the
exclusion of rollover contributions in the determination of the involuntary
cash-out limit by adding the following to the end thereof:

 

With respect to distributions made on or after March 1, 2002, in determining the
value of the Participant’s nonforfeitable Account balance for purposes of the
Plan’s involuntary cash-out rules under this Article 8.3, the value of a
Participant’s nonforfeitable Account balance shall be determined without regard
to that portion of the Account balance that is attributable to Rollover
Contributions (and earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).  If the
value of the Participant’s nonforfeitable Account balance as so determined is
$5,000 or less, the Plan shall distribute the Participant’s entire
nonforfeitable Account balance in accordance with this Article 8.3.

 

K.            Article 8.9(a)(iii)(2) of the Plan shall be amended in its
entirety to revise the suspension period imposed after hardship withdrawals to
read as follows:

 

(2)           No contributions shall be added to the Employee’s Salary Deferral
Account and no elective contributions shall be made by such participant to any
other plan sponsored by the Employer for a period of 12 months after receipt of
the hardship distribution, or if the hardship distribution was taken on of after
January 1, 2002, for a period of 6 months after receipt of such hardship
distribution, and such Employee shall be a Suspended Participant during this
period; and

 

L.            Article 8.11 of the Plan shall be amended in its entirety to
modify the direct rollover provisions to read as follows:

 

(a)           In General.  This Article 8.11 applies to distributions made on or
after January 1, 2002.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Article,
a Distributee may elect, at the time and in the manner prescribed by the
Trustees, to have an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

(b)           Definitions Pertaining to Direct Rollovers.

 

(i)            Eligible Rollover Distribution:  An eligible rollover
distribution is any distribution of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: 
(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent

 

6

--------------------------------------------------------------------------------


 

such distribution is required under Code Section 401(a)(9); (3) any portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation of Employer securities);
or (4) any amount distributed on account of hardship.

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income; however, such portion
may be transferred only to an individual retirement account or annuity described
in Code Section 408(a) or (b), or to a qualified defined contribution plan
described in Code Section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(ii)           Eligible Retirement Plan:  An eligible retirement plan is an
individual retirement account described in Code Section 408(a); an annuity plan
described in Code Section 403(a); an individual retirement annuity described in
Code Section 408(b); a qualified trust described in Code Section 401(a) that
accepts the distributee’s eligible rollover distribution; an annuity contract
described in Code Section 403(b) or an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from this Plan.

 

(iii)          Distributee:  A distributee includes an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order, as defined in Code
Section 414(p), are distributees with regard to the interest of the spouse or
former spouse.

 

(iv)          Direct Rollover:  A direct rollover is a payment by the Plan to
the eligible retirement plan specified by distributee.

 

*              *              *

 

3.             Effective Date.  Unless otherwise specified, the Effective Date
of this Amendment shall be January 1, 2002.

 

4.             Terms and Conditions of Plan.  Except for the Amendment in
paragraph 2, all terms and conditions of the Plan are unamended and shall remain
in full force and effect.

 

7

--------------------------------------------------------------------------------


 

5.             Execution. CH2M Hill Companies, Ltd. has executed this First
Amendment as of the date set forth below.

 

 

CH2M HILL COMPANIES, LTD.

 

Plan Sponsor

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

8

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO THE

CH2M HILL RETIREMENT AND TAX-DEFERRED SAVINGS PLAN

 

(Amended and Restated Effective June 1, 2000)

 

1.             Recitals.  Pursuant to the authority granted in Section 14.2 of
the CH2M Hill Retirement and Tax-Deferred Savings Plan, as amended and restated
effective June 1, 2000 (the “Plan”), CH2M Hill Companies, Ltd. (the “Employer”),
as Plan sponsor, wishes to revise the Plan for the purpose of amending the Plan
to comply with changes in the required minimum distribution requirements,
effective January 1, 2003.

 

2.             Amendment of Plan.  The following Amendment to the Plan is
adopted effective as provided in Paragraph 3 below:

 

A.            Section 8.3(d) of the Plan is amended in its entirety to read as
follows:

 

(d)                                 Minimum Distribution Requirements. 
Effective January 1, 2003, for purposes of determining required minimum
distributions for calendar years beginning with the 2003 calendar year, all
distributions required under this article will be determined and made in
accordance with the final and temporary Treasury regulations under Code
Section 401(a)(9), including the minimum incidental death benefit requirement of
Code Section 401(a)(9)(G) and the related regulations. (Treasury Regulation
Section 1.401(a)(9)-2.)  The requirements of this section shall take precedence
over any provisions of the Plan inconsistent with Code Section 401(a)(9).

 

(1)                                  Forms of Distribution. Unless the
Participant’s interest is distributed in a single sum on or before the Required
Beginning Date, as of the first Distribution Calendar Year, distributions will
be made in accordance with subsections (d)(2) and (d)(3).

 

(2)                                  Distributions Beginning During
Participant’s Lifetime.

 

(A)                              Commencement of Distributions. The
Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s Required Beginning Date.

 

(B)                                Amount of Distributions During Participant’s
Lifetime. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

 

(i)                                     the quotient obtained by dividing the
Participant’s Account Balance by the distribution period in the Uniform Lifetime
Table set forth in Treasury Regulations Section 1.401(a)(9)-9, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year; or

 

--------------------------------------------------------------------------------


 

(ii)                                  if the Participant’s sole Beneficiary for
the Distribution Calendar Year is the Participant’s Spouse, the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint and Last Survivor Table set forth in Treasury Regulations
Section 1.401(a)(9)-9, using the Participant’s and Spouse’s attained ages as of
the Participant’s and Spouse’s birthdays in the Distribution Calendar Year.

 

(C)                                Amount of Distributions in Year of
Participant’s Death. Required minimum distributions will be determined under
subsection (d)(2)(B) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

(3)                                  Amount of Distributions Continuing After
Participant’s Death.

 

(A)                              Participant Survived by Beneficiary.  If the
Participant dies on or after the date distributions begin, the remaining Account
Balance shall be distributed at least as rapidly as under the method in use on
the date of the Participant’s death.  If the Participant dies on or after the
date distributions begin and there is a Beneficiary designated, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the longer of the remaining Life Expectancy of
the Participant or the remaining Life Expectancy of the Participant’s
Beneficiary, determined as follows:

 

(i)                                     The Participant’s remaining Life
Expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

(ii)                                  If the Participant’s Spouse is the
Participant’s sole Beneficiary, the remaining Life Expectancy of the Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the Spouse’s age as of the Spouse’s birthday in that
year. For Distribution Calendar Years after the year of the Spouse’s death, the
remaining Life Expectancy of the Spouse is calculated using the age of the
Spouse as of the Spouse’s birthday in the calendar year of the Spouse’s death,
reduced by one for each subsequent calendar year.

 

(iii)                               If the Participant’s Spouse is not the
Participant’s sole Beneficiary, the Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year

 

2

--------------------------------------------------------------------------------


 

following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(B)                                No Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is no Beneficiary
designated as of September 30 of the year after the year of the Participant’s
death, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the Participant’s remaining
Life Expectancy calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.

 

B.            Section 8.6 of the Plan is amended in its entirety to read as
follows:

 

8.6          DISTRIBUTION UPON DEATH OF PARTICIPANT.

 

(a)                                  Distributions Beginning After Participant’s
Death.  If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death, or if the
Participant’s Spouse is the Participant’s sole Beneficiary, by December 31 of
the calendar year containing the fifth anniversary of the Participant’s death or
the Participant’s Required Beginning Date, if later.  If the Participant’s
Spouse is the Participant’s sole Beneficiary, and the Spouse dies before
distributions are required to begin to the Spouse, this subsection will apply as
if the Spouse were the Participant.

 

(c)                              Definitions.  For purposes of this section and
Section 8.3, the following capitalized terms shall have the specified meanings:

 

(1)                                  Designated Beneficiary:  the individual who
is designated as the Beneficiary under Sections 2.6 and 3.3 and is the
designated beneficiary under Code Section 401(a)(9) and Treasury Regulations
Section 1.401(a)(9)-1, Q&A-4.

 

(2)                                  Distribution Calendar Year:  a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin under subsection 8.3(d)(2). The
required minimum distribution for the Participant’s first Distribution Calendar
Year will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other Distribution Calendar Years, including
the required minimum distribution for the Distribution Calendar Year

 

3

--------------------------------------------------------------------------------


 

in which the Participant’s Required Beginning Date occurs, will be made on or
before December 31 of that Distribution Calendar Year.

 

(3)                                  Life Expectancy:  life expectancy as
computed by use of the Single Life Table in Treasury Regulations
Section 1.401(a)(9)-9.

 

(4)                                  Participant’s Account Balance:  the account
balance as of the last valuation date in the calendar year immediately preceding
the Distribution Calendar Year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account Balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

 

(5)                                  Required Beginning Date means the
April 1st of the calendar year following—

 

(A)                              in the case of a Participant who is a 5% owner
(within the meaning of Code Section 416(i)), the calendar year in which a
Participant attains age 70½, and

 

(B)                                in the case of a Participant who is not a 5%
owner, the later of the calendar year in which occurs the Participant’s
Retirement or the calendar year in which the Participant attains age 70½.

 

*              *              *

 

3.             Effective Date.  The Effective Date of this Amendment shall be
the January 1, 2003, except as otherwise set forth above.

 

4.             Terms and Conditions of Plan.  Except for the Amendment in
Paragraph 2, all terms and conditions of the Plan are unamended and shall remain
in full force and effect.

 

4

--------------------------------------------------------------------------------


 

5.             Execution.  CH2M Hill Companies, Ltd. has executed this Second
Amendment as of the date set forth below.

 

 

CH2M HILL COMPANIES, LTD.

 

Plan Sponsor

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------
